     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 1 of 56




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

BENJAMIN GARROW, a/k/a Benjaman Garrow,

                                       Petitioner,
                                                                       9:18-CV-981
v.                                                                     (MAD/TWD)

SUPERINTENDENT,

                              Respondent.
_______________________________________________

APPEARANCES:                                           OF COUNSEL:

BENJAMIN GARROW
Petitioner, pro se
12-A-5393
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, New York 12051

HON. LETITIA A. JAMES                                  LISA E. FLEISCHMAN, Esq.
Attorney General for the State of New York             Assistant Attorney General
Counsel for Respondent
28 Liberty Street
New York, New York 10005

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       Benjamin Garrow (“Garrow” or “Petitioner”) filed a petition for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2254, to challenge his 2012 conviction following a guilty plea in State of

New York Supreme Court, County of Clinton (the “Trial Court”) of predatory sexual assault

against a child under the age of thirteen. (Dkt. No. 1 at 1.1) Petitioner asserts he is entitled to




1
  Citations to page numbers in the filings refer to the pagination CM/ECF automatically
generates.
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 2 of 56




relief on the following grounds: (1) the victim was thirteen years old at the time of the crime; (2)

the presiding judge was biased because he concluded Petitioner committed rape before he was

indicted; (3) DNA evidence was improperly obtained; and (4) the District Attorney obtained the

victim’s statement without her parent’s consent. Id. at 5-16; see also Dkt. No. 25. The

Superintendent, through the State of New York, (the “State” or “Respondent”) opposes Garrow’s

petition. (Dkt. Nos. 13, 15.) For the reasons set forth below, this Court recommends denying

Petitioner’s request for a writ of habeas corpus in its entirety.

I.     BACKGROUND

       On October 1, 2012, Petitioner pled guilty to predatory sexual assault against a child.

(See generally, Dkt. No. 16.2) Judge Timothy J. Lawliss presided over Petitioner’s plea

allocution and Petitioner was represented by counsel. Id. at 1. During his allocution, Judge

Lawliss carefully explained the result of his guilty plea and the rights he would waive as a result.

Id. at 4-12. Petitioner then pled guilty to predatory sexual assault against a child and admitted

that “on or about and in between November 1, 2008 and December 31, 2008,” he raped his step-

daughter (“Jane Doe”) who was under the age of thirteen at the time of the rape. Id. at 13-14.

After the Trial Court accepted his plea, Petitioner then executed a waiver of his right to appeal.

Id. at 15-16. On November 26, 2012, Petitioner was sentenced to twenty years to life in prison.

(Dkt. No. 16-2 at 4-5.)

       In a pro se motion, dated February 16, 2015, Petitioner moved to set aside the sentence

pursuant to N.Y. C.P.L. § 440.20, claiming that his sentence of twenty years to life was illegal

because the victim was thirteen years of age, not twelve or younger. (Dkt. No. 16-3 at 3-4.) The




2
 The Court will cite to the Dkt. No. associated with the state court records and, where relevant,
will cite to the page number the CM/ECF system automatically generates.


                                                   2
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 3 of 56




Trial Court denied the motion and explained that Petitioner had filed a N.Y. C.P.L. § 440.20

motion with the Court, but had apparently filed a N.Y. C.P.L. § 440.10 motion with the People.

Id. at 10. In other words, Petitioner attempted to file both motions but served only the N.Y.

C.P.L. § 440.20 motion with the Trial Court and only the N.Y. C.P.L. § 440.10 motion with the

People. The Trial Court declined to consider the substance of his unfiled N.Y. C.P.L. § 440.10

motion because it never received Petitioner’s papers. Id. In his putative N.Y. C.P.L. § 440.10

motion, Petitioner argued that the age of the victim was wrong, the judge was biased, and that his

counsel was ineffective for failing to move for Judge Lawliss’s recusal. Id. at 16; 26.

       In a counseled motion to vacate the judgment, dated January 16, 2016, Petitioner claimed

that the trial judge was biased because he made a statement in a Family Court proceeding that

Petitioner had “raped” the victim and that his counsel was ineffective because she did not object

to the trial judge presiding over the criminal action. The Trial Court denied this motion. Id. at

103-07. In its Order, Judge Lawliss explained that he conducted a dispositional hearing

regarding the neglect petition against Jane Doe’s mother and a permanency hearing under the

Family Court Act. Id. at 103-04. In that hearing, Judge Lawliss found that Petitioner raped Jane

Doe and in a separate hearing found that he was the father of Jane Doe’s twins who were born

when Jane Doe was thirteen years old. Id.

       Judge Lawliss rejected the claim that he was biased and should have sua sponte recused

himself of handling the criminal proceedings. Id. 105-07. To that end, Judge Lawliss found that

he was “duty bound to adjudicate issues of fact” in the Family Court proceedings and that

findings in that proceeding were made in fulfillment of his judicial duty. Id. at 105. According

to Judge Lawliss, the finding that Petitioner raped Jane Doe was made to resolve one of the

central allegations in the neglect case against Petitioner. Id. The Court understood the




                                                 3
       Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 4 of 56




difference between the standards of evidence in the Family Court matter and in the criminal case

and that his finding in Family Court did not necessarily mean Petitioner should be convicted of

rape in a criminal proceeding. Id. Judge Lawliss, therefore, found recusal was not warranted.

Id. at 105-07.

        In a counseled brief to the Appellate Division, Third Department (“Third Department”),

Petitioner claimed: (1) the trial judge erred in not recusing himself sua sponte from presiding

over his case; (2) trial counsel was ineffective for failing to move to have the trial judge recused;

and (3) his waiver of his right to appeal was not knowing, intelligent, and voluntary. Id. at 118-

131.

        The Third Department rejected Petitioner’s claims both on direct appeal and on the

appeal of his N.Y. C.P.L. § 440.10 motion. See People v. Garrow, 148 A.D.3d 1459 (2017).

With respect to the direct appeal, the Third Department found that his claim that Judge Lawliss

should have recused himself was unpreserved for appellate review because he failed to move for

that relief in the trial court. Id. at 1460. The Third Department also found that such a claim was

encompassed in his waiver of his right to appeal. Id. The court further found Petitioner’s claim

that his counsel was ineffective for failing to move for recusal was similarly unpreserved for

appellate review because it was not raised before the trial court. Id.

        With respect to his challenge to the Trial Court’s denial of his N.Y. C.P.L. § 440.10

motion, the Third Department recognized that “[w]here, as here, the ‘basis for recusal does not

involve a mandatory statutory disqualification pursuant to Judiciary Law § 14, the trial judge was

the sole arbiter regarding recusal.’” Id. at 1460 (citation omitted). The Third Department further

found that “[t]he record before [it] does not support the conclusion that Supreme Court’s dual

role in both the neglect proceeding and this criminal matter, which was entirely appropriate




                                                  4
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 5 of 56




under the rules governing the Integrated Domestic Violence part of Supreme Court, was

improper in any respect.” Id. at 1460-61. It therefore rejected any argument that Judge Lawliss

should have sua sponte recused himself.

       Additionally, the Third Department held that Petitioner “was not denied meaningful

representation due to trial counsel’s failure to request that Supreme Court recuse itself. Given

the strong evidence of guilt and beneficial plea offer, as well as the unlikelihood such a request

would have been granted, [Petitioner did] not demonstrate[] ‘the absence of strategic or other

legitimate explanations’ for counsel’s decision not to seek recusal.” Id. at 1461 (citation

omitted).

       Petitioner then filed a counseled leave application to the New York Court of Appeals

raising the following issue: “Whether the rules established for Integrated Domestic Violence

Court violate a defendant’s right to a fair and impartial judge, and his right to a presumption of

innocence, where a judge that has previously made a finding that the defendant raped the victim,

by clear and convincing evidence, in the Family Court portion of the proceeding can

subsequently in the criminal action afford the defendant the presumption of innocence.” (Dkt.

No. 16-3 at 281.) On May 25, 2017, his application was denied. People v. Garrow, 29 N.Y.3d

1031 (2017).

       As noted above, Petitioner now asserts he is entitled to relief from his conviction on the

following grounds: (1) the victim was thirteen years old at the time of the crime; (2) the trial

court concluded he committed rape before he was indicted; (3) DNA evidence was improperly

obtained; and (4) the District Attorney obtained the victim’s statement without the consent of her

parents. (Dkt. No. 1 at 5-16; see also Dkt. No. 25.)




                                                  5
      Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 6 of 56




       In response to the petition, Respondent asserts Petitioner’s arguments regarding the age

of the victim, the DNA evidence, and the victim’s statement are all unexhausted, forfeited by his

guilty plea, and meritless. (Dkt. No. 15 at 10-13.) Furthermore, Respondent contends

Petitioner’s claim that the Trial Court was biased is forfeited by his guilty plea, barred on an

independent state ground, and without merit. Id. at 14-18.

II.    DISCUSSION

       A.      Petitioner’s Unexhausted Claims

       A prerequisite to habeas relief under section 2254 is the exhaustion of all available state

remedies. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give

the state courts an opportunity to act on his claims before he presents those claims to a federal

court in a habeas petition.”); 28 U.S.C. § 2254(b)(1)(A) (“[a]n application for a writ of habeas

corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be

granted unless it appears that – (A) the applicant has exhausted the remedies available in the

courts of the State; or (B)(1)(i) there is an absence of available corrective process; or (ii)

circumstances exist that render such process ineffective to protect the rights of the applicant”).

The exhaustion requirement seeks to promote considerations of comity and respect between the

federal and state judicial systems. See Davila v. Davis, ––– U.S. ––––, 137 S. Ct. 2058, 2064

(2017) (“The exhaustion requirement is designed to avoid the ‘unseemly’ result of a federal court

‘upset[ting] a state court conviction without’ first according the state courts an ‘opportunity to . .

. correct a constitutional violation.’”) (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)).

       To meet the exhaustion requirement, a petitioner must present the essential factual and

legal bases of his federal claim to each appropriate state court, including the highest state court

capable of reviewing it, to give state courts a full and fair “opportunity to pass upon and correct




                                                   6
      Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 7 of 56




alleged violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995)

(per curiam ) (internal quotation marks and citation omitted). A federal claim has been “fairly

present[ed] in each appropriate state court, including a state supreme court with powers of

discretionary review,” if it “alert[s] that court to the federal nature of the claim.” Baldwin v.

Reese, 541 U.S. 27, 29 (2004) (internal parentheses and quotation marks omitted). A petitioner

“does not fairly present a claim to a state court if that court must read beyond a petition or a brief

. . . that does not alert it to the presence of a federal claim in order to find material . . . that does

so.” Id. at 32.

        Here, the record establishes that Petitioner only raised his argument regarding the age of

the victim in an unfiled N.Y. C.P.L. § 440.10 motion but did not renew that motion or seek

appellate review of this issue. Furthermore, Petitioner never raised any issues with the way the

State obtained DNA evidence or the victim’s statement. It is well established that “[t]o properly

exhaust a claim that relies on errors or omissions that are apparent from the record of trial or

pretrial proceedings, petitioner must raise it on direct appeal to the Appellate Division and then

seek leave to appeal to the Court of Appeals.” Moore v. Attorney Gen. of NY, No. 17-CV-0474

(JFB), 2019 WL 3717580, at *7 (E.D.N.Y. Aug. 7, 2019) (internal quotation marks and citation

omitted). Because these claims have not been adequately exhausted, Petitioner has deprived the

state court “a fair opportunity to act on his claim.” Anthoulis v. New York, No. 11-CV-1908

(BMC), 2012 WL 194978, at *3 (E.D.N.Y. Jan. 23, 2012). Therefore, the Court finds these

claims are unexhausted and cannot be a basis to provide Petitioner relief.

        Traditionally, a mixed petition that contains both exhausted and unexhausted claims, is

dismissed without prejudice to refiling another federal habeas corpus action after all claims have

been exhausted. See Slack v. McDaniel, 529 U.S. 473, 486 (2000). However, the Court is




                                                     7
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 8 of 56




empowered to consider whether the unexhausted claims are unquestionably meritless and

dismiss the petition with prejudice. See Flores v. Officer in Charge, Buffalo Fed. Det. Facility,

No. 11 CIV. 7977 RA, 2014 WL 1568843, at *2 (S.D.N.Y. Apr. 17, 2014); Keating v. New York,

708 F. Supp. 2d 292, 299 n.11 (E.D.N.Y.2010) (collecting cases); Rowe v. New York, No. 99

CIV 12281 GEL, 2002 WL 100633, at *5 (S.D.N.Y. Jan. 25, 2002) (citation omitted).

       A review of the record reveals each of Petitioner’s claims are unquestionably meritless

and, therefore, the Court recommends dismissing these claims with prejudice. For one,

Petitioner’s claim that the victim was more than thirteen years old at the time of the crime is

simply wrong. It appears Petitioner makes this argument because a physician notes Jane Doe

was thirteen years of age when she conceived her children fathered by Petitioner. (Dkt. No. 16-3

at 49.) Though this might be the case, Petitioner ignores that he admitted to raping Jane Doe

between November 1, 2008, and December 31, 2008, when Jane Doe was indisputably under

thirteen. (Dkt. No. 16 at 12-14.) His admission in open court that he raped his step-daughter

between November 1, 2008, and December 31, 2008, completely renders any argument about the

age of Jane Doe at the time she conceived her twins irrelevant. Thus, this ground is factually

meritless and cannot be a basis to grant habeas relief.

       Moreover, as the State argued, Petitioner forfeited his ability to challenge whether Jane

Doe was under thirteen when he raped her, the method for which the District Attorney obtained

the DNA evidence, and Jane Doe’s statement because he pled guilty to the indictment. In Tollett

v. Henderson, 411 U.S. 258 (1973), the Supreme Court observed:

               When a criminal defendant has solemnly admitted in open court
               that he is in fact guilty of the offense with which he is charged, he
               may not thereafter raise independent claims relating to the
               deprivation of constitutional rights that occurred prior to the entry
               of the guilty plea.




                                                 8
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 9 of 56




Tollett, 411 U.S. at 267; see Blackledge v. Perry, 417 U.S. 21, 29-30 (1974) (“a person

complaining of . . . antecedent constitutional violations . . . is limited in a federal habeas corpus

proceeding to attacks on the voluntary and intelligent nature of the guilty plea, through proof that

the advice received from counsel was not within the range of competence demanded of attorneys

in criminal cases”) (internal quotations and citations omitted). Petitioner has not argued that his

guilty plea is invalid.3 Therefore, the Court finds Plaintiff’s claims regarding the DNA evidence

and Jane Doe’s statement are forfeited and cannot be a basis to grant habeas relief.

       B.      The Trial Court’s Alleged Bias

               1.        Standard of Review

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) significantly limits the

power of a federal court to grant habeas relief to a state prisoner under 28 U.S.C. § 2254. In

discussing this deferential standard, the Second Circuit noted in Rodriguez v. Miller, 439 F.3d 68

(2d Cir. 2006), cert. granted, judgment vacated and cases remanded on other grounds by, 549

U.S. 1163 (2007), that

               a federal court may award habeas corpus relief with respect to a
               claim adjudicated on the merits in state court only if the
               adjudication resulted in an outcome that: (1) was “contrary to, or
               involved an unreasonable application of, clearly established
               Federal law, as determined by the Supreme Court of the United
               States”; or (2) was “based on an unreasonable determination of the



3
   In his Traverse, Petitioner makes the conclusory allegation that his guilty plea was not done
willingly because “his trial lawyer lied to him[.]” (Dkt. No. 25 at 8.) Petitioner also claims his
lawyer told him he would go to prison for only 7-8 years and that Judge Lawliss had told her that
Petitioner would lose at trial and would receive a harsher sentence if convicted. Id. at 5. It is
well established that a Petitioner cannot raise new grounds for relief in his traverse. See Parker
v. Smith, 858 F. Supp. 2d 229, 233 n.2 (N.D.N.Y. 2012) (citing Voymas v. Unger, No. 10-CV-
6045, 2011 WL 2670023, at *13 (W.D.N.Y. July 7, 2011); Jones v. Artus, 615 F. Supp. 2d 77, 85
(W.D.N.Y. 2009)). Moreover, the record establishes Petitioner never argued in New York court
that his guilty plea was unknowing or unwilling because his lawyer lied to him. Thus, this
contention could not form the basis for habeas relief in any event because it is unexhausted.


                                                   9
    Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 10 of 56




                facts in light of the evidence presented in the State court
                proceeding.”

Id. at 73 (quoting 28 U.S.C. § 2254(d)) (footnote omitted); see also DeBerry v. Portuondo, 403

F. 3d 57, 66 (2d Cir. 2005) (quotation omitted); Miranda v. Bennett, 322 F.3d 171, 178 (2d Cir.

2003) (quotation omitted).

       In providing guidance concerning the application of this test, the Second Circuit has

observed that

                a state court’s decision is “contrary to” clearly established federal
                law if it contradicts Supreme Court precedent on the application of
                a legal rule, or addresses a set of facts “materially
                indistinguishable” from a Supreme Court decision but nevertheless
                comes to a different conclusion than the Court did. [A] state
                court’s decision is an “unreasonable application of” clearly
                established federal law if the state court “identifies the correct
                governing legal principle from [the Supreme] Court’s decisions but
                unreasonably applies that principle to the facts” of the case before
                it.

Thibodeau v. Portuondo, 486 F.3d 61, 65 (2d Cir. 2007) (internal quotation and citations

omitted, brackets in the original); see also Williams v. Artuz, 237 F.3d 147, 152 (2d Cir. 2001)

(citing Francis S. v. Stone, 221 F.3d 100, 108-09 (2d Cir. 2000)).

       Significantly, a federal court engaged in habeas review is not charged with determining

whether a state court’s determination was merely incorrect or erroneous, but instead whether

such determination was “objectively unreasonable.” Williams v. Taylor, 529 U.S. 362, 409

(2009); see also Sellan v. Kuhlman, 261 F.3d 303, 315 (2d Cir. 2001) (citation omitted). Courts

have interpreted “objectively unreasonable” in this context to mean that “some increment of

incorrectness beyond error” is required for the habeas court to grant the application. Earley v.

Murray, 451 F.3d 71, 74 (2d Cir. 2006) (quotation omitted).




                                                  10
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 11 of 56




               2.      Analysis

       As noted above, Judge Lawliss presided over both Petitioner’s criminal case and a matter

in Family Court regarding Jane Doe. During the Family Court proceedings, Judge Lawliss

concluded that Petitioner had raped Jane Doe and that DNA testing confirmed that he was the

father of her two children. (Dkt. No. 16-3 at 104.) Petitioner claims Judge Lawliss should have

sua sponte recused himself from presiding over his criminal case because he was predisposed to

finding Petitioner guilty. (Dkt. No. 1 at 7.)

       Defendant argues the Court need not consider the merits of this contention because the

Third Department declined to consider the issue on New York State procedural grounds. To wit,

the Third Department found this claim was unpreserved because Petitioner failed to move for

Judge Lawliss’s recusal during trial and Petitioner waived his right to appeal. (Dkt. No. 15 at

14.) Respondent, however, neglects to consider the entirety of Petitioner’s appeal to the Third

Department. To that end, the Third Department also—by permission—considered Petitioner’s

appeal of Judge Lawliss’s decision denying his counseled N.Y. C.P.L § 440.10 motion to vacate

the judgment of conviction that squarely presented the claim he raises in the instant petition

regarding judicial bias. See Garrow, 148 A.D.3d at 1460. Petitioner also advanced this claim to

the New York Court of Appeals. (Dkt. No. 16-3 at 281.) Accordingly, the Court finds the Third

Department considered this issue on the merits.

       Here, the Court is satisfied the Third Department’s conclusion that Petitioner failed to

demonstrate that Judge Lawliss’s “dual role in both the neglect proceeding and th[e] criminal

matter . . . was improper in any respect” was correct. Garrow, 148 A.D.3d at 1461. The

Supreme Court has established that due process “requires a ‘fair trial in a fair tribunal’ before a

judge with no actual bias against the defendant or interest in the outcome of his particular case.”




                                                  11
     Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 12 of 56




Bracy v. Gramley, 520 U.S. 899, 904 (1997) (quoting Withrow v. Larkin, 421 U.S. 35, 46 (1975)

(citations omitted)). The Supreme Court has held that trial before a biased judge is an error that

is “‘structural,’ and thus subject to automatic reversal . . . .” Neder v. United States, 527 U.S. 1,

8 (1999) (citing Tumey v. Ohio, 273 U.S. 510, 523 (1927)); see also Johnson v. United States,

520 U.S. 461, 468–69 (1997) (observing that it had found “lack of an impartial trial judge” to be

a structural error). “A favorable or unfavorable predisposition can . . . deserve to be

characterized as ‘bias’ or ‘prejudice’ because, even though it springs from the facts adduced or

the events occurring at trial, it is so extreme as to display clear inability to render fair judgment.”

Liteky v. United States, 510 U.S. 540, 551 (1994) (citations omitted).

       To prevail on a claim of judicial bias, a habeas petitioner must demonstrate that he did

not receive a trial “by an unbiased and impartial judge without a direct personal interest in the

outcome of the hearing.” Ungar v. Sarafite, 376 U.S. 575, 584 (1964). “Mere allegations of

judicial bias or prejudice do not state a due process violation.” Brown v. Doe, 2 F.3d 1236, 1248

(2d Cir. 1993), cert. denied, 510 U.S. 1125 (1994).

       Here, the Third Department’s conclusion that Judge Lawliss’s handling of a related

Family Court matter did not make him biased is consistent with federal law. Indeed, Judge

Lawliss made it clear in his decision denying Petitioner’s N.Y. C.P.L. § 440.10 motion that he

understood that his finding in Family Court did not mean he was necessarily guilty of the

criminal charge. Moreover, as noted above, Petitioner’s guilty plea effectively forfeits his claim

that Judge Lawliss was biased. In sum, this Court finds no reason to reject the Third

Department’s conclusion that Petitioner failed to establish a violation of his due process rights

based on judicial bias. Therefore, the Court recommends that habeas relief be denied on this

ground.




                                                  12
       Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 13 of 56




III.     CERTIFICATE OF APPEALABILITY

         28 U.S.C. § 2253(c)(1) provides that “[u]nless a circuit justice or judge issues a

certificate of appealability, an appeal may not be taken to the court of appeals from–(A) the final

order in a habeas corpus proceeding in which the detention complained of arises out of process

issued by a State court[.]” 28 U.S.C. § 2553(c)(1). A court may only issue a Certificate of

Appealability “if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2553(c)(2).

         Since Petitioner has failed to make such a showing with regard to any of his claims, the

Court recommends declining to issue a Certificate of Appealability in this matter. See Hohn v.

United States, 524 U.S. 236, 239-40 (1998) (quotation omitted).

IV.      CONCLUSION

         After carefully reviewing the entire record in this matter, the parties’ submissions, and

the applicable law, and for the reasons stated herein the Court hereby

         RECOMMENDS that the petition for a writ of habeas corpus (Dkt. No. 1) be DENIED

and DISMISSED; and the Court further

         RECOMMENDS that no Certificate of Appealability shall be issued with respect to any

of Petitioner’s claims; and the Court further

         ORDERS that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation along with a copy of the unpublished decisions cited herein in accordance with

the Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).




                                                  13
    Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 14 of 56




       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.4 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2013); Fed. R. Civ. P. 72, 6(a).

       IT IS SO ORDERED.



Dated: April 22, 2021
       Syracuse, New York




4
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).


                                                14
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 15 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                   misconduct; (4) the trial court improperly permitted the
                                                                   prosecutor to ask questions about the petitioner's pre-arrest
                  2019 WL 3717580
                                                                   and post-arrest silence; (5) the trial court improperly rejected
    Only the Westlaw citation is currently available.
                                                                   petitioner's pre-trial suppression request; (6) the prosecution
     United States District Court, E.D. New York.
                                                                   did not establish his guilt beyond a reasonable doubt and
             Robert K. MOORE, Petitioner,                          the verdict was against the weight of the evidence; (7) the
                         v.                                        sentence imposed violated his constitutional rights; and (8)
           The ATTORNEY GENERAL OF the                             the integrity of the grand jury proceeding was impaired by
                                                                   errors. (See Pet. at 5-19.) For the reasons discussed below,
           State of NEW YORK, Respondent.
                                                                   petitioner's request for a writ of habeas corpus is denied.
                    No. 17-CV-0474 (JFB)
                              |
                     Signed 08/07/2019                                                  I. BACKGROUND
Attorneys and Law Firms                                            A. Facts
                                                                   The following facts are adduced from the instant petition,
Robert K. Moore, pro se.
                                                                   respondent's answer, and the underlying record.
Grazia R. DiVencenzo, Assistant District Attorney, Suffolk
County District Attorney's Office, 200 Center Drive,               On January 19, 2014, at approximately 4:40 a.m., petitioner,
Riverhead, New York 11901, for Respondent.                         petitioner's wife, complainant Solomon Maithya (“Maithya”),
                                                                   and other individuals were at the BP gas station at 1501
                                                                   Straight Path, Wyandach, New York. 1 (Tr. at 235-41.) 2
             MEMORANDUM AND ORDER                                  Petitioner was retrieving something from the trunk of his car
                                                                   when Maithya approached him from behind, pulled out a 2 ½
Joseph F. Bianco, Circuit Judge (sitting by designation):          to 3-foot pipe from his pants, and struck petitioner in the back

 *1 Robert K. Moore (“petitioner”), proceeding pro se,             of the head with the pipe. (Tr. at 182-84, 287-89; Ex. 14. 3 )
petitions this Court for a writ of habeas corpus pursuant to       Maithya swung the pipe at petitioner again, but missed. (Tr.
                                                                   at 289-90.) Petitioner then approached his wife, spoke to her
    28 U.S.C. § 2254, challenging his conviction in New York       briefly, and she drove away from the gas station. (Tr. at 241,
state court. (See Pet., ECF No. 1.) On October 23, 2014,           255-56.) Petitioner then turned his attention back to Maithya,
following a jury trial in the Supreme Court of New York,           either punching Maithya or striking him in the face with the
Suffolk County, petitioner was convicted of attempted murder       pipe, knocking him out. (Tr. at 239-40, 312, 596-97, 607-14.)
in the second degree, in violation of New York Penal Law           While Maithya was then lying motionless on the side of the
§ 125.25(1), as amended by § 110.00, and assault in the first      curb, petitioner punched him, stomped on his head at least
                                                                   twice, and repeatedly pounded the pipe into Maithya's chest.
degree, in violation of    New York Penal Law § 120.10(1).
                                                                   (Tr. at 163-64, 242-50, 314-15.) Petitioner then dropped the
On January 7, 2015, petitioner was sentenced to concurrent
                                                                   pipe, which another man, Darnell Morgan (“Morgan”), threw
determinate terms of eighteen years' imprisonment followed
                                                                   to the side. (Tr. at 313, 597.) An unidentified man picked up
by five years of post-release supervision.
                                                                   the pipe with a towel and carried it away from the scene. (Tr.
                                                                   at 382, 717-18; Ex. 14.) Petitioner then kicked Maithya in the
In the instant habeas action, petitioner challenges his
                                                                   ribs and side of the head several times, while Maithya was still
conviction, claiming that his constitutional rights were
                                                                   unconscious on the ground. (Tr. at 243.) Petitioner also lifted
violated on the following grounds: (1) petitioner was denied a
                                                                   up Maithya's upper body and dropped him back to the ground
fair trial when the trial court improperly indicated during voir
                                                                   multiple times while he was still unconscious. (Tr. at 317-18.)
dire that defense counsel may, as a matter of strategy, advise
petitioner not to testify; (2) trial counsel was ineffective for
                                                                    *2 Three witnesses called 911 between 4:55 and 4:57 a.m. to
failing to resubmit a motion requesting reinspection of the
                                                                   report this physical altercation, some believing that Maithya
grand jury minutes; (3) remarks by the prosecutor during
                                                                   had been killed during the incident. (Tr. at 244-45, 442-43,
his opening and closing statements constituted prosecutorial



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 16 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)



598-99.) 4 Police Officers Robert Piccarillo and Christopher       who identified petitioner as the person who had beaten
Dietrich responded to the scene after receiving a call through     Maithya. (H. at 65-73, 91-98.) 5
dispatch for a fight, which incorrectly reported that the
suspect had left the scene. (Tr. at 95-100, 152-53.) When the      Ultimately, Police Officer Carmine Pellegrino and Sergeant
officers arrived at the gas station at approximately 5:01 a.m.,    Nicolosi arrested petitioner five days after the incident, on
they saw petitioner attempting to lift the still unresponsive      January 24, 2014. (Tr. at 392-94.) Petitioner was cooperative
Maithya from the ground and telling him to get up. (Tr.            and made no statements to law enforcement on the ride to
at 62, 155, 173-74.) The officers observed a laceration on         the precinct. (Tr. at 417-20.) After arriving at the precinct
petitioner's left cheek, but he did not tell them what had         around 6:50 p.m., Sergeant Nicolosi observed an injury to
happened. (Tr. at 156.) The officers did not see any blood on      the rear of petitioner's head and when asked about the injury,
petitioner's clothing or boots, nor did they find any weapons      petitioner responded that he had been in a fight a couple of
at the scene. (Tr. at 175-77, 181-82.) No individuals at the       days before. 6 (Tr. at 396-97.) Petitioner was then taken to
scene responded to the officers' requests for information. (Tr.    an interview room. Detectives Paglino and James Hughes
at 100-01, 179.) The officers learned that the gas station         entered the room around 8:07 p.m., and before they said
had video surveillance. (Tr. at 161-62, 331.) However, the         anything to petitioner, petitioner said, “you guys must be
video was unclear on the gas station monitor and it was not        assigned to homicide now.” (Tr. at 692-93.) Detective Paglino
until after downloading the video and viewing it at the police     noticed injuries on petitioner's face and asked him what
station that the officers were able to see more clearly what had   happened to his face; petitioner replied that he slipped and fell
occurred. (Tr. at 113, 125-26, 131-42, 163, 344.)                  on ice while shoveling snow. (Tr. at 693.) The detectives then
                                                                   left the room. (H. at 78-79.) Detective Paglino reentered the
While still at the scene, Sergeant Semetsis spoke with             room around 9:10 p.m. and read petitioner his Miranda rights,
petitioner and asked about the cut on his cheek, but petitioner    including information about waiving those rights. (H. at
responded that nothing happened and that he was “okay.” (Tr.       78-82.) Detective Paglino testified that petitioner repeatedly
at 336-37.) In addition, Sergeant Semetsis observed petitioner     interrupted his reading of the Miranda rights, saying “I don't
to be in an altered mental state. (Tr. at 336-38.) The police      do that, put that away.” (H. at 79-82.) After Detective Paglino
kept petitioner at the scene for approximately an hour to an       finished advising petitioner of his rights, petitioner refused to
hour and one-half, though they were unsure whether he was          sign the card or speak to the detective. (H. at 82.)
a witness, victim, or suspect. (Tr. at 180, 205-07, 338-39.)
By the time Sergeant Semetsis arrived at the scene, Maithya         *3 On September 17, 2014, a suppression hearing began in
was already in an ambulance. (Tr. At 332.) Sergeant Semetsis       Suffolk County Supreme Court during which members of law
was initially informed that Maithya had not suffered a serious     enforcement testified regarding statements made by petitioner
physical injury, and eventually he told petitioner he could        and the identification of petitioner. In a written decision dated
leave. (Tr. 332-39).                                               October 1, 2014, the court found that petitioner's statements
                                                                   were voluntary. (See Hearing Court Decision, ECF No.
Maithya was transported by ambulance to Good Samaritan             12-1, at 64-66.) Specifically, the court found that petitioner's
Hospital, and was later transferred to Stony Brook University      statement “you guys must be assigned to homicide now” was
Hospital due to the severity and complexity of his injuries.       “unsolicited and voluntary,” and that his statement about the
(Tr. at 554-56.) As a result of this incident, Maithya suffered    source of his injuries was “not in response to an accusatory
several skull and facial fractures, as well as bleeding between    question, but was an inquiry meant to catalog the physical
the brain and skull and in the brain itself. (Tr. at 545-49.)      well being of the defendant.” (Id. at 66.) Finally, the court held
He was severely neurologically impaired and was intubated          that petitioner's statements at the crime scene in the presence
to assist his breathing. (Tr. at 545-46.) Maithya remained at      of the police were “non-custodial and voluntarily offered,” as
Stony Brook University Hospital for four months. (Tr. at 512.)     they were made in the context of “non accusatory questioning
                                                                   by the police.” (Id.)
Once Sergeant Semetsis was notified of the seriousness of
Maithya's injuries, the investigation was assigned to Detective    Petitioner was tried in Suffolk County Supreme Court
Steven Paglino. (Tr. at 221-22, 340-41, 347-48.) Detective         starting on October 7, 2014. During the trial, the prosecution
Paglino viewed the surveillance video and spoke to witnesses       presented testimony from Maithya, multiple eyewitnesses
                                                                   at the gas station, members of law enforcement, and


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 17 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


expert witnesses involved in the investigation. During               the grand jury with the justification defense. (See Suppl. App.
Maithya's testimony, he repeatedly stated that he was unable         Div. Br. at 9-12, ECF No. 12-2.)
to remember significant portions of the incident. (Tr. at
491-514.) Ultimately, at the close of the trial, the jury found       *4 On September 14, 2016, the appeal was denied in its
petitioner guilty of attempted murder in the second degree, in       entirety, on both procedural and substantive grounds. See
                                                                     generally People v. Moore, 37 N.Y.S.3d 158 (2d Dep't 2016).
violation of New York Penal Law § 125.25(1), as amended
                                                                     In affirming petitioner's conviction, the Second Department
by § 110.00, and assault in the first degree, in violation of
                                                                     rejected his argument relating to the pre-trial suppression
   New York Penal Law § 120.10(1). (Tr. at 924.) On January          hearing, holding that the statements were either “spontaneous
7, 2015, petitioner was sentenced to concurrent determinate          or voluntary ... or not the product of custodial interrogation.”
terms of eighteen years of imprisonment followed by five             Id. at 159. In rejecting petitioner's argument relating to the
years of post-release supervision. (S. at 20-21.) 7 The court        sufficiency of the evidence, the Second Department held
emphasized that it “did not fully appreciate” the extent of          that his challenge was unpreserved for appellate review
Maithya's injuries prior to trial, when it had offered a three-      because “he failed to move for a trial order of dismissal
year sentence, and said that “what's fair after trial is not the     specifically directed at the errors he now claims.” Id.
same thing that was fair before trial.” (S. at 19-20.)               Additionally, in “viewing the evidence in the light most
                                                                     favorable to the prosecution,” there was legally sufficient
                                                                     evidence to disprove the petitioner's justification defense
B. Procedural History                                                beyond a reasonable doubt. Id. Furthermore, when conducting
                                                                     its independent review of the weight of the evidence, the court
   1. State Procedural History
                                                                     “accord[ed] great deference to the jury's opportunity to view
On December 4, 2015, petitioner appealed his conviction to
                                                                     the witnesses, hear testimony, and observe demeanor.” Id. In
the Second Department of the New York State Appellate
                                                                     reviewing the underlying record, the court concluded that “the
Division, in which he argued that: (1) the trial court
                                                                     jury's rejection of the defendant's justification defense and its
committed reversible error when it indicated during voir
                                                                     verdict of guilt were not against the weight of the evidence.”
dire that defense counsel may, as a matter of strategy,
                                                                     Id.
advise petitioner not to testify; (2) it constituted prosecutorial
misconduct when the prosecutor stated that petitioner's pre-
                                                                     The Second Department also rejected petitioner's argument
arrest silence was indicative of “consciousness of guilt”
                                                                     that improper statements by the prosecutor deprived
and argued that petitioner's convictions were necessary
                                                                     petitioner of his right to a fair trial. Id. The court found that,
because “there comes a point in time when society demands
                                                                     “[t]o the extent that some of the prosecutor's remarks were
humanity”; (3) the trial court committed reversible error when
                                                                     improper, those remarks did not deprive the defendant of a
it allowed the prosecutor, during his redirect examination of
                                                                     fair trial, and any other error in this regard was harmless, as
a police officer, to ask questions about the petitioner's post-
                                                                     there was overwhelming evidence of the defendant's guilt,
arrest silence; (4) the trial court committed reversible error
                                                                     and no significant probability that any error contributed to the
when it failed to suppress post-arrest, pre-Miranda statements
                                                                     defendant's conviction.” Id.
made by petitioner to law enforcement; (5) the prosecution
failed to prove petitioner guilty beyond a reasonable doubt
                                                                     Finally, the Second Department found that the sentence
and his convictions were against the weight of the evidence;
                                                                     imposed was not excessive, and that petitioner's other
and (6) petitioner's sentence was harsh and excessive. (See
                                                                     contentions were “either without merit or do not warrant
App. Div. Br. at 24-58, ECF No. 12-1.) 8 Petitioner then filed       reversal.” Id. at 159-60.
a supplemental pro se brief on February 16, 2016, adding that:
(1) it constituted prosecutorial misconduct for the prosecutor       Petitioner sought leave to appeal to the New York State Court
to allow petitioner to stand trial on Detective Paglino's            of Appeals, which was denied on November 21, 2016. See
perjured/hearsay grand jury testimony; (2) trial counsel             People v. Moore, 28 N.Y.3d 1074 (2016).
was ineffective for failing to resubmit a motion requesting
reinspection of the grand jury minutes; and (3) the trial court
committed reversible error when it denied petitioner's motion          2. The Instant Petition
to dismiss the indictment for the prosecutor's failure to charge



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 18 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


On January 24, 2017, petitioner moved before this Court for
a writ of habeas corpus, pursuant to       28 U.S.C. § 2254,         28 U.S.C. § 2254. “ ‘Clearly established Federal law’
on the grounds that: (1) he was denied a fair trial when the       means ‘the holdings, as opposed to the dicta, of [the Supreme]
trial court improperly indicated during voir dire that defense     Court's decisions as of the time of the relevant state-court
counsel may, as a matter of strategy, advise petitioner not        decision.’ ”     Green v. Travis, 414 F.3d 288, 296 (2d Cir.
to testify; (2) defense counsel was ineffective for failing
                                                                   2005) (quoting       Williams v. Taylor, 529 U.S. 362, 412
to resubmit a motion requesting reinspection of the grand
                                                                   (2000)).
jury minutes; (3) the prosecutor committed prosecutorial
misconduct when he made improper remarks at trial; (4) the
                                                                   A decision is “contrary to” clearly established federal law, as
prosecutor elicited improper testimony regarding petitioner's
                                                                   determined by the Supreme Court, “if the state court arrives
silence regarding self-defense; (5) the trial court improperly
                                                                   at a conclusion opposite to that reached by [the Supreme
rejected petitioner's pre-trial suppression request; (6) the
                                                                   Court] on a question of law or if the state court decides
prosecution did not establish his guilt beyond a reasonable
                                                                   a case differently than [the Supreme Court] has on a set
doubt and the verdict was against the weight of the evidence;
(7) the sentence imposed was harsh and excessive; and (8)          of materially indistinguishable facts.”     Williams, 529 U.S.
the integrity of the grand jury proceeding was impaired by         at 412-13. A decision is an “unreasonable application” of
particular mistakes. (See Pet. at 5-19.) On April 13, 2017,        clearly established federal law if a state court “identifies the
respondent filed a reply in opposition to the petition. (See       correct governing legal principle from [the Supreme Court's]
Resp't's Br., ECF No. 12.) 9 Thereafter, on May 12, 2017,          decisions but unreasonably applies that principle to the facts
petitioner submitted a reply in further support of his petition.   of [a] prisoner's case.”   Id. at 413.
(See Pet'r's Reply Br., ECF No. 17.)
                                                                   AEDPA establishes a deferential standard of review: “a
The Court has fully considered the parties' submissions, as        federal habeas court may not issue the writ simply because
well as the underlying record.                                     that court concludes in its independent judgment that the
                                                                   relevant state-court decision applied clearly established
                                                                   federal law erroneously or incorrectly. Rather, that application
               II. STANDARD OF REVIEW                              must be unreasonable.”      Gilchrist v. O'Keefe, 260 F.3d 87,

To determine whether a petitioner is entitled to a writ of         93 (2d Cir. 2001) (quoting      Williams, 529 U.S. at 411).
habeas corpus, a federal court must apply the standard of          The Second Circuit added that, while “[s]ome increment
                                                                   of incorrectness beyond error is required ... the increment
review set forth in    28 U.S.C. § 2254, as amended by the
                                                                   need not be great; otherwise, habeas relief would be limited
Antiterrorism and Effective Death Penalty Act (“AEDPA”),
                                                                   to state court decisions so far off the mark as to suggest
which provides, in relevant part:
                                                                   judicial incompetence.” Id. (quoting    Francis S. v. Stone,
  (d) An application for a writ of habeas corpus on behalf         221 F.3d 100, 111 (2d Cir. 2000)). Finally, “if the federal
  of a person in custody pursuant to the judgment of a State       claim was not adjudicated on the merits, ‘AEDPA deference
  court shall not be granted with respect to any claim that was    is not required, and conclusions of law and mixed findings
  adjudicated on the merits in State court proceedings unless      of fact and conclusions of law are reviewed de novo.’ ”
  the adjudication of the claim—
                                                                      Dolphy v. Mantello, 552 F.3d 236, 238 (2d Cir. 2009)
  (1) resulted in a decision that was contrary to, or involved     (quoting       Spears v. Greiner, 459 F.3d 200, 203 (2d Cir.
     an unreasonable application of, clearly established           2006)).
     Federal law, as determined by the Supreme Court of the
     United States; or

   *5 (2) resulted in a decision that was based on an                                    III. DISCUSSION
    unreasonable determination of the facts in light of the
    evidence presented in the State court proceeding.              A. Procedural Requirements




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 19 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)




  1. Exhaustion                                                        2. Procedural Bar
As a threshold matter, a district court shall not review a habeas    *6 A petitioner's federal claims may be procedurally barred
petition unless “the applicant has exhausted the remedies           from habeas review if they were decided at the state level
                                                                    on “independent and adequate” state procedural grounds.
available in the courts of the State.” 28 U.S.C. § 2254(b)(1)
(A). Although a state prisoner need not petition for certiorari        Coleman v. Thompson, 501 U.S. 722, 729-33 (1991); see,
to the United States Supreme Court to exhaust his claims, see
                                                                    e.g.,  Michigan v. Long, 463 U.S. 1032, 1041 (1983). The
  Lawrence v. Florida, 549 U.S. 327, 333 (2007), petitioner         procedural rule at issue is adequate if it is “firmly established
must fairly present his federal constitutional claims to the
                                                                    and regularly followed by the state in question.”         Garcia
highest state court with jurisdiction over them, see Daye v.        v. Lewis, 188 F.3d 71, 77 (2d Cir. 1999) (internal quotation
Attorney Gen. of N.Y., 696 F.2d 186, 191 n.3 (2d Cir. 1982) (en     marks omitted). To be independent, the “state court must
banc). Exhaustion of state remedies requires that a petitioner      actually have relied on the procedural bar as an independent
“ ‘fairly presen[t]’ federal claims to the state courts in order    basis for its disposition of the case,” by “clearly and expressly
to give the State the “ ‘opportunity to pass upon and correct”      stat[ing] that its judgment rests on a state procedural bar.”
alleged violations of its prisoners' federal rights.’ ” Duncan         Harris v. Reed, 489 U.S. 255, 261-63 (1989) (internal
v. Henry, 513 U.S. 364, 365 (1995) (alteration in original)         quotation marks omitted). A state court's reliance on an
                                                                    independent and adequate procedural bar precludes habeas
(quoting     Picard v. Connor, 404 U.S. 270, 275 (1971)).
                                                                    review even if the state court also rejected the claim on the
However, “it is not sufficient merely that the federal habeas       merits in the alternative. See, e.g.,    id. at 264 n.10 (holding
                                                                    that “a state court need not fear reaching the merits of a federal
applicant has been through the state courts.”          Picard,
                                                                    claim in an alternative holding,” so long as the state court
404 U.S. at 275-76. On the contrary, to provide the State
                                                                    “explicitly invokes a state procedural bar rule as a separate
with the necessary “opportunity,” the prisoner must fairly
present his claims in each appropriate state court (including       basis for decision”);     Glenn v. Bartlett, 98 F.3d 721, 725
a state supreme court with powers of discretionary review),         (2d Cir. 1996) (same).
alerting that court to the federal nature of the claim and
“giv[ing] the state courts one full opportunity to resolve any      The procedural bar rule is based on the “comity and respect”
constitutional issues by invoking one complete round of the
                                                                    that state judgments must be accorded.        House v. Bell,
State's established appellate review process.”       O'Sullivan     547 U.S. 518, 536 (2006). Its purpose is to maintain the
                                                                    delicate balance of federalism by retaining a state's rights to
v. Boerckel, 526 U.S. 838, 845 (1999); see also         Duncan,
                                                                    enforce its laws and to maintain its judicial procedures as
513 U.S. at 365-66. “A petitioner has ‘fairly presented’ his
claim only if he has ‘informed the state court of both the          it sees fit.   Coleman, 501 U.S. at 730-31. Generally, the
factual and the legal premises of the claim he asserts in federal   Second Circuit has deferred to state findings of procedural
court.’ ” Jones v. Keane, 329 F.3d 290, 294-95 (2d Cir. 2003)       default as long as they are supported by a “fair and substantial
(quoting      Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir. 1997)).     basis” in state law. Garcia, 188 F.3d at 78. However, there
“Specifically, [petitioner] must have set forth in state court      is a “small category” of “exceptional cases in which [an]
all of the essential factual allegations asserted in his federal    exorbitant application of a generally sound [procedural] rule
petition; if material factual allegations were omitted, the state   renders the state ground inadequate to stop consideration of
court has not had a fair opportunity to rule on the claim.”
                                                                    a federal question.”     Lee v. Kemna, 534 U.S. 362, 376,
    Daye, 696 F.2d at 191-92 (collecting cases). To that end,       381 (2002). Nevertheless, principles of comity “counsel that
“[t]he chief purposes of the exhaustion doctrine would be           a federal court that deems a state procedural rule inadequate
frustrated if the federal habeas court were to rule on a claim      should not reach that conclusion lightly or without clear
whose fundamental legal basis was substantially different
                                                                    support in state law.”   Garcia, 188 F.3d at 77 (citation and
from that asserted in state court.”    Id. at 192.                  internal quotation marks omitted).




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 20 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


If a claim is procedurally barred, a federal habeas court may       or omissions that are apparent from the record of trial or
not review it on the merits unless the petitioner demonstrates      pretrial proceedings, petitioner must raise it on direct appeal
both cause for the default and prejudice resulting therefrom,       to the Appellate Division and then seek leave to appeal to
or if he demonstrates that the failure to consider the claim        the Court of Appeals.” Anthoulis v. New York, No. 11 Civ.
                                                                    1908 (BMC), 2012 WL 194978, at *3 (E.D.N.Y. Jan. 23,
will result in a miscarriage of justice.   Coleman, 501 U.S.
                                                                    2012). Accordingly, the Court finds that this claim has not
at 750. A petitioner may demonstrate cause by showing
                                                                    been adequately exhausted as petitioner did not set forth
one of the following: “(1) the factual or legal basis for a
                                                                    “the essential factual allegations” on direct appeal and thus
petitioner's claim was not reasonably available to counsel, (2)
                                                                    deprived the state court of a “fair opportunity to rule on the
some interference by state officials made compliance with the
procedural rule impracticable, or (3) the procedural default        claim.” See     Daye, 696 F.2d at 191.
was the result of ineffective assistance of counsel.” McLeod
v. Graham, No. 10 Civ. 3778(BMC), 2010 WL 5125317, at               Furthermore, petitioner's sufficiency of the evidence claim is
                                                                    procedurally barred because the Second Department decided
*3 (E.D.N.Y. Dec. 9, 2010) (citing       Bossett v. Walker, 41
                                                                    it on “independent and adequate” procedural grounds.
F.3d 825, 829 (2d Cir. 1994)). Prejudice can be demonstrated
by showing that the “errors ‘worked to his actual and               See      Coleman, 501 U.S. at 729-31. The court rejected
substantial disadvantage, infecting his entire trial with error     petitioner's argument that the evidence at trial was insufficient
of constitutional dimensions.’ ” Torres v. Senkowski, 316 F.3d      to support his conviction, ruling that his challenge was
147, 152 (2d Cir. 2003) (internal quotation mark omitted)           unpreserved for appellate review because “he failed to move
                                                                    for a trial order of dismissal specifically directed at the errors
(quoting    Rodriguez v. Mitchell, 252 F.3d 191, 203 (2d
                                                                    he now claims.” Moore, 37 N.Y.S.3d at 159. Under firmly
Cir. 2001)). A miscarriage of justice is demonstrated in
                                                                    established New York law, legal insufficiency claims are not
extraordinary cases, such as where a “constitutional violation
                                                                    preserved unless the motion for dismissal is “ ‘specifically
has probably resulted in the conviction of one who is actually
                                                                    directed’ at the alleged error.”      People v. Gray, 86 N.Y.2d
innocent.”      Murray v. Carrier, 477 U.S. 478, 496 (1986).
To overcome a procedural default based on a miscarriage of          10, 19 (1995) (quoting       People v. Cona, 49 N.Y.2d 26, 33
justice, the petitioner must demonstrate that “more likely than     (1979)).
not, in light of the new evidence, no reasonable juror would
                                                                    Further, a state court's statement that a petitioner's claim was
find him guilty beyond a reasonable doubt.”         House, 547
                                                                    unpreserved for appellate review is sufficient to establish that
U.S. at 536-38.
                                                                    the court was relying on a procedural bar as an independent
“The burden of proving exhaustion lies with the habeas              ground in disposing of the issue. See, e.g.,              Glenn v.
petitioner.” Cartagena v. Corcoran, No. 04-CV-4329 (JS),            Bartlett, 98 F.3d 721, 724-25 (2d Cir. 1996). This is true even
2009 WL 1406914, at *3 (E.D.N.Y. May 19, 2002) (citing              if the state court held, in the alternative, that petitioner's claim
Colon v. Johnson, 19 F. Supp. 2d 112, 120 (S.D.N.Y. 1998)).
                                                                    failed on the merits. See Green v. Travis, 414 F.3d 288, 293
                                                                    (2d Cir. 2005) (“[E]ven when a state court says that a claim
   3. Application                                                   is ‘not preserved for appellate review’ but then rules ‘in any
 *7 First, the Court concludes that Ground Six of petitioner's      event’ on the merits, such a claim is procedurally defaulted.”).
habeas petition, arguing both that there was insufficient
evidence to support his conviction and that the prosecution         To overcome a procedural bar to his sufficiency of the
failed to meet their burden of proof (Pet. at 16.), is not          evidence claim, petitioner must “demonstrate cause for the
properly exhausted. Within this argument, petitioner contends       default and actual prejudice as a result of the alleged violation
that the trial court provided a “faulty justification charge” to    of federal law or demonstrate that failure to consider the
the jury and that witnesses admitted to being “prepped by the       claims will result in a fundamental miscarriage of justice.”
prosecution.” (Pet. at 15-16.) As the government suggests,             Coleman, 501 U.S. at 750. Here, petitioner has not
these arguments were not presented to the state court as a          demonstrated any cause for the default or provided any
basis for this claim and are entirely record-based. It is well-     explanation for his failure to properly exhaust all of his claims
settled that “[t]o properly exhaust a claim that relies on errors   in state court, nor that a fundamental miscarriage of justice



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 21 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


will take place if the Court fails to consider the procedurally                    case, the People may rest, and [defense
defaulted claims. Accordingly, petitioner's sufficiency of the                     counsel] may advise his client you
evidence claim is not reviewable by this Court. However,                           know what? My opinion, they didn't
assuming arguendo that this claim was properly before this                         prove the charges beyond a reasonable
Court, it is without merit, as set forth infra.                                    doubt. So I'm advising you not to
                                                                                   testify. He may do that. As a trial tactic.
                                                                                   All right? It is perfectly acceptable.
B. The Merits
The Court proceeds to address the merits of each of
petitioner's claims, finding that none provides a basis for
                                                                      (Id. at 485-86.)
habeas relief.
                                                                      Petitioner raised this claim on direct appeal and it was
   1. Statement During Voir Dire About Strategic Decision             rejected by the state court. Having reviewed the record, the
   Not To Testify                                                     Court concludes that petitioner has not demonstrated that the
As noted above, petitioner claims that he was denied a fair           state court's rejection of this claim was contrary to or an
trial and his due process rights were violated when the trial         unreasonable application of clearly established federal law.
judge made comments during voir dire about a defendant's
strategic choice not to testify at trial. (Pet. at 5.) The comments   There is “no doubt that prejudicial intervention by a trial
made by the trial judge at issue are the following:                   judge could so fundamentally impair the fairness of a criminal
                                                                      trial as to violate the Due Process Clause.” Daye v. Attorney
  The Court: See, that brings an interesting point. Remember,         General of State of N.Y., 712 F.2d 1566, 1570 (2d Cir.
  what you need, if you were to find an individual guilty, is         1983). “The critical question in determining whether the trial
  that the People have to prove their case beyond a reasonable        judge was fundamentally unfair is twofold: (1) did the trial
  doubt. And we won't get into all the elements right now.            judge's interference ‘distract the jury from a conscientious
  What [defense counsel] is getting at is that he might --            discharge of their responsibilities to find the facts, apply
  you have two sides on the trial attorneys here. [Defense            the law, and reach a fair verdict,’ and (2) ‘was the overall
  counsel], after the People rest, may in his opinion say,            conduct of the trial such that public confidence in the impartial
  you know, I don't think they proved their case beyond a             administration of justice was seriously at risk.’ ” Copeland v.
  reasonable doubt. So he may advise his client don't testify         Walker, 258 F. Supp. 2d 105, 135 (E.D.N.Y. 2003) (quoting
  because they didn't prove their case. That's a tactic, that's       Daye, 712 F.2d at 1572). It is well settled that a trial court
  trial attorneys doing what they do, what both of these young        may not tell a jury that a petitioner's decision not to testify is
  men are very good at. And he may make that decision on
                                                                      somehow evidence of guilt. See       Griffin v. California, 380
  a tactical basis. Can't hold it against him or against the
                                                                      U.S. 609, 615 (1965). However, in the instant case, this trial
  defendant. We're all in agreement, right?
                                                                      judge's comments during jury selection do not rise to the level
   *8 [All prospective jurors responded in the affirmative.]          of impinging on petitioner's constitutional rights. It is clear
                                                                      that the comments were made in the context of confirming
(Jury Selection Tr. at 185-86, ECF No. 12-13.)                        that prospective jurors should not draw any adverse inference
                                                                      from the petitioner's potential decision not to testify at trial.
                                                                      Accordingly, the Court, after carefully reviewing the record
             The Court: Here's the thing. Again,                      of the jury selection process, finds that these comments did
             remember, the prosecution has the                        not render petitioner's trial fundamentally unfair, nor did they
             sole burden of proof. They have to                       violate his due process rights.
             prove the elements of the two crimes
             or either/or both of them beyond a
                                                                         2. Ineffective Assistance of Trial Counsel
             reasonable doubt. Both of these young
                                                                      Petitioner claims that he received ineffective assistance of
             men are seasoned trial attorneys, they
                                                                      counsel because his trial attorney failed to move to reinspect
             are very good at what they do. The
                                                                      the grand jury minutes. (Pet. at 6.)
             prosecution -- they may put on their



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 22 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                   v. Senkowski, 426 F.3d 588, 607 (2d Cir. 2005) (quoting
                          a. Standard                                 Strickland, 466 U.S. at 689-90).

Under the standard promulgated by                Strickland v.     Finally, in determining whether one or more errors by trial
Washington, 466 U.S. 668 (1984), a petitioner is required          counsel renders the representation constitutionally deficient
to demonstrate two elements in order to state a                    under the first prong of Strickland, the Court “need not decide
successful claim for ineffective assistance of counsel: (1)        whether one or another or less than all of these ... errors would
“counsel's representation fell below an objective standard of      suffice, because Strickland directs us to look at the ‘totality of
reasonableness,” and (2) “there is a reasonable probability        the evidence before the judge or jury,’ keeping in mind that
that, but for counsel's unprofessional errors, the result of the   ‘[s]ome errors [ ] have ... a pervasive effect on the inferences
                                                                   to be drawn from the evidence, altering the entire evidentiary
proceeding would have been different.”       Id. at 688, 694.
                                                                   picture....’ ”   Lindstadt v. Keane, 239 F.3d 191, 199 (2d
 *9 In order to meet the first prong of the Strickland test,       Cir. 2001) (alterations in original) (quoting    Strickland, 466
“a defendant must show that counsel's representation ‘fell         U.S. at 695-96).
below an objective standard of reasonableness’ determined
according to ‘prevailing professional norms’ .... Counsel's        The second prong of the Strickland analysis focuses on
performance is examined from counsel's perspective at the          prejudice to the petitioner. The petitioner is required to
time of and under the circumstances of trial.” Murden              show that there is “a reasonable probability that, but for
v. Artuz, 497 F.3d 178, 198 (2d Cir. 2007) (quoting                counsel's unprofessional errors, the result of the proceeding

   Strickland, 466 U.S. at 688). AEDPA review of an                would have been different.”  Strickland, 466 U.S. at 694.
ineffective assistance of counsel claim is “ ‘doubly               A “reasonable probability” means that the errors were of
deferential’ ... because counsel is ‘strongly presumed to          a magnitude such that they “undermine[ ] confidence in
have rendered adequate assistance and made all significant         the [proceeding's] outcome.”        Pavel v. Hollins, 261 F.3d
decisions in the exercise of reasonable professional
judgment.’ ” Woods v. Etherton, 136 S. Ct. 1149, 1151              210, 216 (2d Cir. 2001) (quoting        Strickland, 466 U.S. at
                                                                   694). “[T]he question to be asked in assessing the prejudice
(2016) (quoting      Cullen v. Pinholster, 563 U.S. 170, 190       from counsel's errors ... is whether there is a reasonable
(2011));    Burt v. Titlow, 571 U.S. 12, 13 (2013) (quoting        probability that, absent the errors, the factfinder would have

   Strickland, 466 U.S. at 690).                                   had a reasonable doubt respecting guilt.”       Henry v. Poole,
                                                                   409 F.3d 48, 63-64 (2d Cir. 2005) (quoting       Strickland, 466
In particular, “[a]ctions or omissions by counsel that ‘might be   U.S. at 695).
considered sound trial strategy’ do not constitute ineffective
assistance.”   United States v. Best, 219 F.3d 192, 201
(2d Cir. 2000) (internal quotation marks omitted) (quoting                                  b. Application
   Strickland, 466 U.S. at 689); see also   Lynn v. Bliden,
                                                                   Petitioner argues that his trial counsel was constitutionally
443 F.3d 238, 247 (2d Cir. 2006) (“As a general rule,
                                                                   ineffective for failing to move to reinspect the grand jury
a habeas petitioner will be able to demonstrate that trial
                                                                   minutes in light of the discrepancy between the contents of
counsel's decisions were objectively unreasonable only if
                                                                   the surveillance video and Detective Paglino's grand jury
‘there [was] no ... tactical justification for the course
                                                                   testimony. (Pet. at 6.) Specifically, petitioner claims that
taken.’ ” (quoting    United States v. Luciano, 158 F.3d           Detective Paglino's grand jury testimony was perjurious, as
655, 660 (2d Cir. 1998))). For that reason, “[s]trategic           he stated that he observed petitioner striking Maithya with a
choices made by counsel after thorough investigation ...           pipe, but the video did not include that portion of the incident.
are virtually unchallengeable ... and there is a strong            Accordingly, petitioner argues that, if trial counsel had filed
presumption that counsel's performance falls ‘within the wide      a motion to reinspect the grand jury minutes, there was a
range of reasonable professional assistance.’ ”        Gersten     reasonable probability that the indictment may have been
                                                                   dismissed.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               8
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 23 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)




 *10 First, as pointed out by the respondent, the video was
                                                                                               a. Standard
shown to the members of the grand jury, so they were able to
view the contents themselves. In addition, as discussed more         “A criminal conviction ‘is not to be lightly overturned
infra, Detective Paglino was subjected to cross-examination          on the basis of a prosecutor's comments standing alone’
at trial regarding these alleged discrepancies in his grand          in an otherwise fair proceeding.” Gonzalez v. Sullivan,
jury testimony, and therefore the trial jury was made aware
                                                                     934 F.2d 419, 424 (2d Cir. 1991) (quoting          United
of this issue before rendering its verdict. (Tr. at 725-29.)
                                                                     States v. Young, 470 U.S. 1, 11 (1985)). For prosecutorial
Further, defense counsel could have reasonably concluded
                                                                     misconduct to amount to constitutional error, “it is not
that submitting a motion to reinspect the grand jury minutes
                                                                     enough that the prosecutor's remarks were undesirable or
would not have resulted in the dismissal of the indictment,
particularly since the trial judge had already reviewed the          even universally condemned.”   Darden v. Wainwright, 477
minutes that included both Detective Paglino's testimony and         U.S. 168, 181 (1986) (internal quotation marks omitted)
the video surveillance.
                                                                     (quoting     Darden v. Wainwright, 699 F.2d 1031, 1036
                                                                     (11th Cir. 1983)). Instead, the prosecutor's comments “must
The totality of the record shows that trial counsel provided
                                                                     represent ‘egregious misconduct.’ ” Celleri v. Marshall, No.
petitioner with effective assistance. In particular, defense
                                                                     07-CV-4114 (JFB), 2009 WL 1269754, at *17 (E.D.N.Y.
counsel vigorously cross-examined Detective Paglino about
the conflicts between his grand jury testimony and the               May 6, 2009) (quoting       Donnelly v. DeChristoforo, 416
contents of the video at the pre-trial Huntley hearing and again     U.S. 637, 647 (1974)); accord United States v. Shareef, 190
at trial to attack his credibility. (H. at 94-96; Tr. at 725-30.)    F.3d 71, 78 (2d Cir. 1999) (“Remarks of the prosecutor in
Therefore, the Court finds that defense counsel's decision not       summation do not amount to a denial of due process unless
to file a motion to reinspect the grand jury minutes was not         they constitute ‘egregious misconduct.’ ”).
ineffective under the first prong of Strickland.
                                                                     Accordingly, to warrant relief, the Court must conclude that
Even assuming arguendo that trial counsel's failure to move          the comments “so infected the trial with unfairness as to make
to reinspect the grand jury minutes was an error that satisfied      the resulting conviction a denial of due process.” Darden,
the first prong of Strickland, petitioner cannot establish that      477 U.S. at 181 (internal quotation marks omitted) (quoting
he suffered prejudice as a result of that failure. There is no
basis to conclude that a motion to reinspect would have been            Donnelly, 416 U.S. at 643). However, “not every trial
granted or that, if granted, it would have led to dismissal of       error or infirmity which might call for the application of
the indictment. Moreover, it is well settled that a guilty verdict   supervisory powers correspondingly constitutes a ‘failure
of a trial jury cures a defect in the grand jury proceeding.         to observe that fundamental fairness essential to the very
See, e.g., Dixon v. McGinnis, 492 F. Supp. 2d 343, 348               concept of justice.’ ”    Donnelly, 416 U.S. at 642 (quoting
(S.D.N.Y. 2007) (denying ineffective assistance of counsel
                                                                        Lisenba v. California, 314 U.S. 219, 236 (1941)). Rather,
claim despite counsel's failure to timely submit a motion to
                                                                     a petitioner must show that he “suffered actual prejudice
dismiss indictment, which was “negligent at best,” because
                                                                     because the prosecutor's comments ... had a substantial and
trial jury's guilty verdict cured any defect and therefore
                                                                     injurious effect or influence in determining the jury's verdict.”
petitioner could not establish prejudice). Accordingly, the
                                                                     Bentley v. Scully, 41 F.3d 818, 824 (2nd Cir. 1994). Factors
Court concludes that petitioner's ineffective assistance of
                                                                     considered in determining such prejudice include “(1) the
counsel claim is without merit.
                                                                     severity of the prosecutor's conduct; (2) what steps, if any,
                                                                     the trial court may have taken to remedy any prejudice;
   3. Prosecutorial Misconduct                                       and (3) whether the conviction was certain absent the
Petitioner claims that certain remarks made by the prosecutor        prejudicial conduct.” Id. In “analyzing the severity of alleged
during his opening statement and summation constituted               misconduct, the court examines the prosecutor's statements in
prosecutorial misconduct. (Pet. at 8.) Having reviewed this          the context of the entire trial.” Miller v. Barkley, No. 03 Civ.
claim, the Court finds it meritless.                                 8580 (DLC), 2006 WL 298214, at *2 (S.D.N.Y. Feb. 8, 2006)




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                9
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 24 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                    in the summation, stating “there comes a point in time
(citing   United States v. Thomas, 377 F.3d 232, 245 (2d Cir.
                                                                    where society demands humanity.” (Tr. at 791.) In addition,
2004)).
                                                                    petitioner challenges the prosecutor's comments regarding his
                                                                    pre-arrest silence. Specifically, during the opening statement
 *11 The Second Circuit recognized one of those “rare
                                                                    the prosecutor stated that petitioner “didn't say he acted
cases” where prosecutorial error was so egregious to provide
                                                                    in self-defense” (Tr. at 19), and during the summation
relief in Floyd, and in doing so “emphasize[d] that [its]
holding ... [was] based on the cumulative effect of the three       noted that “he never talked about self-defense” 10 (Tr. at
alleged categories of improper remarks,” and that the “case         810). Petitioner challenged these comments on direct appeal,
[did] not involve one, or a few isolated, brief episodes;           and the Second Department rejected the claim, stating that
rather, it involve[d] repeated and escalating prosecutorial         “[t]o the extent that some of the prosecutor's remarks were
                                                                    improper, those remarks did not deprive the defendant of a
misconduct from initial to closing summation.”  Floyd v.
                                                                    fair trial, and any other error in this regard was harmless, as
Meachum, 907 F.2d 347, 353 (2d Cir. 1990). In that case,
                                                                    there was overwhelming evidence of the defendant's guilt,
“the evidence against [the petitioner] was not heavy,”  id.         and no significant probability that any error contributed to the
at 356, and the prosecutor: (1) made “references to the             defendant's conviction.” Moore, 37 N.Y.S.3d at 159. For the
Fifth Amendment [that] could well have been interpreted by          reasons set forth below, the Court finds that the state court's
                                                                    determination was neither contrary to, nor an unreasonable
the jury as a comment on Floyd's failure to testify,”   id.
                                                                    application of, clearly established federal law and rejects this
at 353; (2) “repeated remarks that the Fifth Amendment
                                                                    claim on the merits.
was ‘a protection for the innocent’ and not ‘a shield’ for
‘the guilty’ [that] incorrectly stated the law by diluting
                                                                    First, it cannot be said that any of these statements “infected
the State's burden of proof beyond a reasonable doubt and
                                                                    the trial” in such a manner as to deny petitioner's due process
undermining the presumption of innocence,”            id. at 354;   rights. The remarks made by the prosecutor that “society
(3) “impermissibly asked the jury to pass on her personal           demands humanity,” even assuming arguendo they were
integrity and professional ethics before deliberating on the        made in error, were not an egregious error. As an initial
evidence, thereby implying that she personally vouched for          matter, it is not at all clear that the prosecutor's statement
[a key witness's] credibility,” id.; and, (4) “characterized [the   that “society demands humanity” was improper. See United
defendant], who did not testify, as a liar literally dozens of      States v. Pirro, 9 F. App'x 45, 51 (2d Cir. 2001) (stating that
times throughout her opening and closing summations,” id.,          “the prosecutor's argument to the jury that ‘justice demands’
and, “[e]ven more troubling, many of the prosecutor's remarks       a conviction was perfectly legitimate”). Next, as discussed
erroneously equated Floyd's alleged lies with proof of guilt        infra, the prosecutor's comments regarding petitioner's not
beyond a reasonable doubt,” id. at 355. The Second Circuit          stating to the police that his actions were taken in self-defense,
held that “under the totality of the circumstances presented ...    were permissible if petitioner made other statements to the
the cumulative effect of the prosecutor's persistent and clearly    police.
improper remarks amounted to such egregious misconduct as
                                                                    Turning to the prosecutor's request for the jury to “send a
to render Floyd's trial fundamentally unfair.”     Id. at 353.      message” with their conviction, the Court finds this statement
                                                                    improper, but does not find that the comment rose to the level
                                                                    of prosecutorial misconduct entitling petitioner to habeas
                        b. Application                              relief. In particular, petitioner has not shown prejudice given
                                                                    the limited nature of the comment in the context of the
Petitioner argues that his constitutional rights were violated      entire summation and the overwhelming evidence against
because of particular remarks by the prosecutor during his          petitioner. As noted above, even where a prosecutor has made
opening and closing statement that petitioner asserts rendered      improper comments, habeas relief is not warranted unless
his trial fundamentally unfair. First, the prosecutor, during       those remarks rendered the trial, as a whole, “fundamentally
the opening statement, told the jury he would ask them at
                                                                    unfair.”   Darden, 477 U.S. at 181-83. “Where the specific
the end of the trial to “send a clear message” and convict
                                                                    remarks the prosecutor makes neither ‘touch upon [n]or
petitioner, “because there comes a point in time where society
                                                                    bolster the most potent of the government's evidence,’ a
demands humanity.” (Tr. at 21.) He repeated this assertion
                                                                    court will not generally overturn a verdict.” Miller, 2006


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              10
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 25 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                                     never said, I got hit first. What would
WL 298214, at *3 (alteration in original) (quoting      United
                                                                                     you do?
States v. Elias, 285 F.3d 183, 192 (2d Cir. 2002) (further
noting that “a court will not ignore otherwise strong evidence
of a defendant's guilt on the basis of a single prejudicial
remark”)).                                                           (Tr. at 810.)


 *12 In the instant matter, the improper statement made              Petitioner also takes issue with the “trial court allow[ing] the
by the prosecutor constituted only a small portion of the            [p]rosecutor to ask questions to [a] police officer concerning
summation “the bulk of which focused instead on the weight           [petitioner's] post arrest silence ... these questions lead [the]
of the evidence against petitioner.” Figueroa v. Heath, No.          jury to believe [petitioner] was not justified.” (Pet. at 9.)
10-CV-0131(JFB), 2011 WL 1838781, at *23 (E.D.N.Y.                   Petitioner is referring to the following exchange during the
                                                                     re-direct examination of Police Officer Pellegrino, discussing
May 13, 2011); see also          United States v. Rivera, 22         an exchange during petitioner's transport to the precinct:
F.3d 430, 437 (2d Cir. 1994) (stating that “[a] prosecutor's
statements during summation, if improper, will result in a             Question: Did [petitioner] ever say to you that he acted in
denial of due process rights only if, in the context of the entire     self-defense?
summation, they cause the defendant substantial prejudice.”)
Ultimately, the evidence of guilt was overwhelming in this             Answer: No.
case, making any potential prejudice from the prosecutor's
                                                                       Question: Did at any time he tell you that the injuries were
remarks insubstantial. See       Thomas, 377 F.3d at 245; see          from a pipe?
also        United States v. Modica, 663 F.2d 1173, 1181 (2d
                                                                       Answer: No.
Cir. 1981) (“[I]f proof of guilt is strong, then the prejudicial
effect of the comments tends to be deemed insubstantial.”).            Question: At any time did he tell you those injuries were
In sum, having reviewed the record, petitioner's prosecutorial         caused by Africa?
misconduct claim does not provide a basis for habeas relief.
                                                                       Answer: No.

   4. Pre- and Post-Arrest Silence Claim                               Question: At any point did he say he got into a fight because
Petitioner argues that the trial court erred by allowing the           of what Africa did?
prosecution to comment on his pre-arrest silence and allowing
                                                                       Answer: No.
the questioning of a law enforcement witness regarding his
post-arrest silence. (Pet. at 8-9.)                                  (Tr. at 429.) The prosecutor also referenced in his summation
                                                                     petitioner's failure to mention self-defense in his post-arrest
Regarding his pre-arrest silence, petitioner takes issue with        statements to the police. (Tr. at 810-11.)
the following comments made by the prosecutor during his
opening statement and summation:                                     As a threshold matter, although cognizable under state law,
                                                                     “the Supreme Court has held that the use of a defendant's
                                                                     pre-arrest silence for impeachment purposes does not offend
               The defendant didn't complain of any                  any constitutional guarantees.” Jones v. Bradt, No. 6:13-
               injuries, he didn't say he acted in self              CV-6260(MAT), 2015 WL 506485, at *13 (W.D.N.Y. Feb.
               defense.
                                                                     6, 2015) (citing    Jenkins v. Anderson, 447 U.S. 231,
                                                                     239 (1980)). Thus, arguments regarding the prosecutor's
                                                                     comments on pre-arrest silence are not cognizable on a habeas
(Tr. at 19.)
                                                                     petition. 11 With respect to the post-arrest situation, “[i]t is
                                                                     well settled that an inference of guilt may not be drawn
                                                                     from a failure to speak or to explain when a person has
               Consciousness of guilt. At the scene
               he never talked about self-defense. He                been arrested.”       United States v. Mullings, 364 F.2d 173,



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 26 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                   be compelled in any criminal case to be a witness
175 (2d Cir. 1966) (citations omitted); accord         Doyle v.
                                                                   against himself.” U.S. CONST. amend. V. Recognizing
Ohio, 426 U.S. 610, 618-19 (1976). However, “[t]he right to
                                                                   that a custodial interrogation creates “inherently compelling
remain silent does not include the right to make false denials.”
                                                                   pressures which work to undermine the individual's will
Hernandez v. Senkowski, Nos. CV 98-5270 RR, CV 99-169
                                                                   to resist and to compel him to speak where he would
RR, 1999 WL 1495443, at *22 (E.D.N.Y. Dec. 29, 1999)
                                                                   not otherwise do so freely,” the Supreme Court held in
(citing   Brogan v. United States, 522 U.S. 398 (1998)); see       Miranda that “the prosecution may not use statements,
also     Anderson v. Charles, 447 U.S. 404, 408-09 (1980)          whether exculpatory or inculpatory, stemming from custodial
(Doyle does not preclude a prosecutor from commenting              interrogation of the defendant unless it demonstrates the use
on inconsistent statements by a defendant to the police).          of procedural safeguards effective to secure the privilege
Therefore, where, as here, a defendant chooses to make some        against self-incrimination.”      Miranda v. Arizona, 384 U.S.
statements to the police, a prosecutor can comment on the fact     436, 444, 467 (1966). “In particular, prior to the initiation
that the defendant lied or did not mention certain key facts       of questioning, [law enforcement] must fully apprise the
that he or she later asserts at trial.                             suspect of the State's intention to use his statements to secure
                                                                   a conviction, and must inform him of his rights to remain
 *13 Finally, considering these brief statements in the context    silent and to ‘have counsel present ... if [he] so desires.’ ”
of the trial in its entirety, there was an overwhelming
                                                                      Moran v. Burbine, 475 U.S. 412, 420 (1986) (alterations
amount of evidence of petitioner's guilt, including multiple
eyewitness accounts of the incident, video surveillance that       in original) (quoting   Miranda, 384 U.S. at 468-70).
captured a portion of the incident, photographs of injuries,       “Miranda’s warning requirements, however, apply only to
and corroborating 911 calls from the scene. Therefore, the
                                                                   ‘custodial interrogation.’ ”   Georgison v. Donelli, 588 F.3d
Court concludes that, even if references to petitioner's failure
to speak about self-defense in his pre- and/or post-arrest         145, 155 (2d Cir. 2009) (quoting      United States v. Newton,
statements amounted to an error by the prosecution, the            369 F.3d 659, 668 (2d Cir. 2004)). “This determination has
error is harmless considering the overwhelming evidence of         two parts: (a) there must be an interrogation of the defendant,
petitioner's guilt. Accordingly, the Court finds that this claim   and (b) it must be while she is in ‘custody.’ ” United States v.
does not provide a basis for habeas relief.                        FNU LNU, 653 F.3d 144, 148 (2d Cir. 2011).

                                                                   The Supreme Court defined interrogation for purposes of
   5. Failure to Suppress Statements
                                                                   Miranda in     Rhode Island v. Innis, 446 U.S. 291 (1980). In
Petitioner contends that the “[t]rial court committed error
                                                                   Innis, the Supreme Court held that “[t]he term ‘interrogation’
when it failed to suppress custodial statements made by
                                                                   under Miranda refers not only to express questioning, but
[petitioner] finding that [petitioner] was advised of his
                                                                   also to any words or actions on the part of the police (other
constitutional rights.” (Pet. at 15.) The state court denied
                                                                   than those normally attendant to arrest and custody) that
this claim on the merits, finding that “the County Court
                                                                   the police should know are reasonably likely to elicit an
properly denied those branches of his omnibus motion
which were to suppress certain statements he made to               incriminating response from the suspect.”     Id. at 300-01.
law enforcement officials. The statements were either              An “incriminating response” is “any response—whether
spontaneous and voluntary ... or not the product of custodial      inculpatory or exculpatory—that the prosecution may seek to
interrogation.” Moore, 37 N.Y.S.3d at 159. The Court finds
                                                                   introduce at trial.”   Id. at 301 n.5. Accordingly, “[w]here
that the state court's determination was neither contrary to,
                                                                   statements are spontaneous—that is, where they are not the
nor an unreasonable application of federal law, nor was it an
                                                                   result of questioning or its functional equivalent—Miranda
unreasonable determination of the facts in light of the record.
                                                                   warnings are not necessary and the statements are not
                                                                   protected.” United States v. Noble, No. 07 Cr. 284 (RJS),
                                                                   2008 WL 1990707, at *7 (S.D.N.Y. May 7, 2008); accord
                          a. Standard                                 Miranda, 384 U.S. at 478 (“Volunteered statements of
                                                                   any kind are not barred by the Fifth Amendment and their
The Fifth Amendment of the United States Constitution
                                                                   admissibility is not affected by our holding today.”); Wolfrath
provides, in relevant part, that “[n]o person ... shall



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 27 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


v. LaVallee, 576 F.2d 965, 973 n.6 (2d Cir. 1978) (“[S]ince       strong suspicion that [the defendant] was an illegal alien in
the statement which was litigated below was a gratuitously        possession of fraudulent documents concerning his identity”).
volunteered statement, Miranda itself is inapplicable, for
spontaneous statements which are not the result of ‘official
interrogation’ have never been subject to its strictures”).
                                                                                          b. Application

 *14 The Supreme Court has also recognized an exception           Petitioner claims that the trial court erred in denying the
to Miranda for statements collected through routine booking       motion to suppress his statement to Detectives Paglino
questions 12 that “appear reasonably related to the police's      and Hughes that “you guys must be assigned to homicide
                                                                  now.” (H. at 77.) The Appellate Division held that the trial
administrative concerns.”      Pennsylvania v. Muniz, 496
                                                                  court properly denied the motion, finding that the statement
U.S. 582, 601-02 (1990). Routine booking questions include
                                                                  was “either spontaneous and voluntary ... or not the product of
“those designed to elicit an arrestee's pedigree, such as
                                                                  custodial interrogation.” Moore, 37 N.Y.S.3d at 159 (citations
the arrestee's name, aliases, date of birth, address, place of
                                                                  omitted). After an extensive review of the record, the Court
employment, and marital status.” United States v. Chandler,
                                                                  concludes that the trial court's determination regarding this
164 F. Supp. 3d 368, 387 (E.D.N.Y. 2016). Additionally,
                                                                  particular statement was not contrary to, or an unreasonable
questions about an arrestee's medical condition may be
                                                                  application of, clearly established federal law, nor was it based
“part of [a] booking procedure designed to fulfill the
                                                                  on an unreasonable determination of the facts in light of the
government's obligation to provide medical attention if
                                                                  evidence presented.
necessary.”    United States v. Bishop, 66 F.3d 569, 572 n.2
(3d Cir. 1995)                                                    Although it is undisputed that defendant was in custody when
                                                                  he made the statement at issue, the Court agrees with the state
However, “recognizing a booking exception to Miranda does         court that this statement was not the product of interrogation.
not mean ... that any question asked during the booking           The evidence presented at the hearing supported a finding that
process falls within that exception. Without obtaining a          petitioner spoke voluntarily when the detectives entered the
waiver of the suspect's Miranda rights, the police may not        interview room, before they asked him anything. Thus, this
ask questions, even during booking, that are designed to elicit   statement was admissible even though Miranda warnings had
incriminatory admissions.”     Rosa v. McCray, 396 F.3d 210,      not yet been provided to petitioner. See      United States v.
222 (2d Cir. 2005) (quoting   Muniz, 496 U.S. at 602 n.14).       Colon, 835 F.2d 27, 30 (2d Cir. 1987) (defendant's statement
Routine booking questions may not fall within the pedigree        was spontaneous, and thus Miranda warnings were not
exception if the police should have known that asking the         required, where defendant “was not questioned, confronted
questions was “reasonably likely to elicit an incriminating       with evidence, or even encouraged to be honest and tell the
                                                                  facts”); Wolfrath, 576 F.2d at 973 n.6 (“since the statement
response.” Id. (quoting    Innis, 446 U.S. at 301-02). The        which was litigated below was a gratuitously volunteered
determination of whether a booking question falls within the      statement, Miranda itself is inapplicable, for spontaneous
pedigree exception to Miranda requires careful consideration      statements which are not the result of ‘official interrogation’
of “both the question itself and its relationship to the          have never been subject to its strictures”).
suspected crime.” United States v. Sezanayev, No. 17 Cr.
262 (LGS), 2018 WL 2324077, at *12 (S.D.N.Y. May 22,               *15 The other statements at issue are the following: (1)
2018); see also United States v. Burns, 684 F.2d 1066,            a statement petitioner made, recorded by Sergeant Nicolosi,
1068, 1076 (2d Cir. 1982) (assuming without deciding that         while Sergeant Nicolosi was filling out a prisoner activity
pedigree exception did not apply to questions about “history      log documenting prisoner's injuries, that petitioner had gotten
of drug use, past record, and personal finances,” where           into a fight a couple of days prior; and (2) the statement
defendant was charged with possession of heroin with intent       by petitioner that visible injuries to his face were due to
to distribute); United States v. Valentine, 657 F. Supp. 2d       a fall on ice in response to Detective Paglino asking what
388, 394 (W.D.N.Y. 2009) (finding that pedigree exception         happened to petitioner's face. Respondent argues, in part, that
did not apply to identity questions where officers “had a         the statements were “not self-incriminating” and the questions
                                                                  were part of routine booking and a prisoner's physical injuries




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 28 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


at time of booking are a valid administrative concern. (Res'p's     the victim, including hitting and striking him with a pipe,
Br. at 31.)                                                         when the victim was unconscious on the ground (Tr. at
                                                                    241-46, 634-36), video surveillance from the gas station
As noted above, the determination of whether a booking              corroborating portions of the eyewitness' testimony (Tr. at
question falls within the pedigree exception to Miranda             163-64), testimony and video corroborating the fact that
requires careful consideration of “both the question itself         petitioner could have left the scene safely with his wife (Tr. at
and its relationship to the suspected crime.” Sezanayev,            241, 255-56, 261), and multiple 911 calls from eyewitnesses
2018 WL 2324077, at *12. The state court, after conducting          (Tr. at 244-45, 598-99). As a result, the Court is not convinced
an evidentiary hearing (including evaluating credibility and        that petitioner's statements, even if improperly admitted, had
the totality of the circumstances), found that the standard         any substantial or injurious influence on the jury's verdict.
booking question regarding injury, which took place five days       In sum, the Court concludes that this claim does not warrant
after the incident in question, was not designed to elicit an       habeas relief.
incriminating response. This Court finds no basis, in light of
the record as a whole, to disturb that finding on habeas review.
                                                                      6. Sufficiency of the Evidence Claims
However, even assuming that petitioner's constitutional rights       *16 Petitioner argues that he is entitled to habeas relief
had been violated by not suppressing these post-arrest              because there was insufficient evidence to support the jury's
statements regarding the source of his injuries, under the          verdict. (Pet. at 15-16.)
Brecht standard of review, petitioner's claim warrants no
relief. The Brecht standard of harmless error review applies
regardless of whether petitioner's rights were violated due                                   a. Standard
to Miranda violations. The Supreme Court has held “that in
                                                                    The law governing habeas relief from a state conviction
   § 2254 proceedings a court must assess the prejudicial
                                                                    based on insufficiency of the evidence is well established.
impact of constitutional error in a state-court criminal trial
                                                                    A petitioner “bears a very heavy burden” when challenging
under the ... standard set forth in Brecht ..., whether or not
                                                                    evidentiary sufficiency in a writ of habeas corpus.
the state appellate court recognized the error and reviewed
                                                                       Einaugler v. Supreme Court of New York, 109 F.3d 836,
it for harmlessness [under the Chapman standard].”      Fry
v. Piller, 551 U.S. 112, 121-22 (2007). The Brecht standard         840 (2d Cir. 1997) (quoting    Quirama v. Michele, 983 F.2d
asks “whether the error ‘had a substantial and injurious            12, 14 (2d Cir. 1993)). A criminal conviction in state court
effect or influence in determining the jury's verdict,’ ”           will not be reversed if, “after viewing the evidence in the
                                                                    light most favorable to the prosecution, any rational trier of
   Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (quoting
                                                                    fact could have found the essential elements of the crime
   Kotteakos v. United States, 328 U.S. 750, 776 (1946)),
                                                                    beyond a reasonable doubt.”       Jackson v. Virginia, 443 U.S.
and shifts the burden of proof from the state to the petitioner.
Bentley v. Scully, 41 F.3d 818, 824 (2d Cir. 1994). Petitioners     307, 319 (1979); see also     Policano v. Herbert, 507 F.3d
“are not entitled to habeas relief based on trial error unless      111, 115-16 (2d Cir. 2007) (stating that “[i]n a challenge to a
they can establish that it resulted in ‘actual prejudice.’ ”        state criminal conviction brought under      28 U.S.C. § 2254
   Brecht, 507 U.S. at 637 (citing       United States v. Lane,     ... the applicant is entitled to habeas corpus relief if it is
474 U.S. 438, 449 (1986)). Thus, “[h]abeas relief is not            found that upon the record evidence adduced at the trial no
appropriate when there is merely a ‘reasonable probability’         rational trier of fact could have found proof of guilt beyond a
that trial error contributed to the verdict.” Bentley, 41 F.3d at   reasonable doubt” (internal quotation mark omitted) (quoting

824 (citing    Brecht, 507 U.S. at 637).                               Jackson, 443 U.S. at 324)). Even when “faced with a
                                                                    record of historical facts that supports conflicting inferences
Here, the overwhelming evidence of petitioner's guilt renders       [a court] must presume—even if it does not affirmatively
any improper admission of petitioner's statements harmless          appear in the record—that the trier of fact resolved any such
error under Brecht. Aside from petitioner's statements              conflicts in favor of the prosecution, and must defer to that
regarding the cause of his injuries, multiple eyewitnesses
testified at trial regarding petitioner continuing to assault


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 29 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                   the jury was presented with eyewitness testimony, video
resolution.”     Wheel v. Robinson, 34 F.3d 60, 66 (2d Cir.
                                                                   surveillance that corroborated witness testimony, photos
1994) (quoting     Jackson, 443 U.S. at 326).                      of the victim's substantial injuries, and medical evidence
                                                                   establishing the injuries suffered, all of which could rationally
When considering the sufficiency of the evidence of a              support a guilty verdict.
state conviction, “[a] federal court must look to state law
to determine the elements of the crime.”       Quartararo v.       Regarding petitioner's claim that there were inconsistencies
Hanslmaier, 186 F.3d 91, 97 (2d Cir. 1999). Accordingly, the       among the witnesses' testimony, the Court notes that “[a]ll
Court looks to New York law for the elements of attempted          issues of credibility ... must be resolved in favor of the jury's
murder in the second degree and assault in the first degree.       verdict.”     United States v. Riggi, 541 F.3d 94, 108 (2d
                                                                   Cir. 2008). In addition, as the Second Circuit has explained,
In New York, “[a] person is guilty of murder in the second         “it is well-settled that when reviewing the sufficiency of
degree when, with intent to cause the death of another, he         the evidence we ‘defer to the jury's assessment of witness
causes the death of such person.”           N.Y. Penal Law §       credibility and the jury's resolution of conflicting testimony.’
125.25(1), as amended by N.Y. Penal Law § 110.00. “A               ”     United States v. Glenn, 312 F.3d 58, 64 (2d Cir.
person is guilty of an attempt to commit a crime when, with
                                                                   2002) (quoting     United States v. Bala, 236 F.3d 87, 93-94
intent to commit a crime, he engages in conduct which tends
                                                                   (2d Cir. 2000)). Accordingly, the Court rejects petitioner's
to effect the commission of such crime.” N.Y. Penal Law §
                                                                   suggestion that the jury's determination of guilt is based
110.00. The New York Court of Appeals has consistently held
                                                                   on insufficient evidence due to inconsistencies between the
that the intent to kill can be inferred from both a defendant's
                                                                   witnesses' testimony.
conduct and surrounding circumstances. See           People v.
Bracey, 41 N.Y.2d 296, 301 (1977); see also           Bossett v.   The Court likewise rejects petitioner's claim that there was
Walker, 41 F.3d 825, 830 (2d Cir. 1994) (“[A] conviction may       insufficient evidence to establish guilt because the witnesses
be based upon circumstantial evidence and inferences based         were all prepared by the prosecution. The Court notes that the
upon the evidence, and the jury is exclusively responsible         respondent opposes this claim, both as procedurally defaulted
for determining a witness' credibility.”). Finally, “[a] person    and on the merits, stating that “the witnesses did not admit
is guilty of assault in the first degree when: [w]ith intent to    to having the prosecutor tailor their testimony.” (Resp't's
cause serious physical injury to another person, he causes         Br. at 34.) The Court finds nothing in the underlying
such injury to such person ... by means of a deadly weapon or      record to support petitioner's contention that the prosecution's
                                                                   witnesses were prepared in a manner that caused petitioner's
a dangerous instrument.”      N.Y. Penal Law § 120.10(1).          conviction to be based on insufficient and/or unreliable
                                                                   evidence.

                        b. Application                             The Court turns to petitioner's argument regarding the
                                                                   allegedly faulty justification charge. Petitioner takes issue
Petitioner argues that the evidence was legally insufficient       with the fact that “during charging the elements of
to support his convictions for attempted murder in the             justification [the trial judge] instructed the jury to find
second degree and assault in the first degree. 13 Specifically,    [petitioner] guilty by telling the jury to hold #3 in [their]
petitioner claims that, throughout the trial, witnesses were       head for a moment where #3 was that [petitioner] was not
inconsistent and conceded that they were “prepped by               justified.” (Pet. at 16.) Contrary to petitioner's assertion,
the prosecution,” and that the trial court gave a “faulty          a review of the transcript reveals that the trial judge did
justification charge.” (Pet. at 15-16.)                            not instruct the jury to find petitioner guilty during his
                                                                   justification instruction. The at-issue statement was made by
 *17 Viewing the facts in the light most favorable to the          the trial judge after the jury had requested that he re-read
prosecution, the Court finds that based on the evidence in         the portions of the jury charge that explained the elements
the underlying record, a rational trier of fact could have         of each charged crime. (Tr. at 872.) The trial judge agreed to
certainly rejected petitioner's justification defense and found    re-read those portions of the instructions, and told the jury
proof beyond a reasonable doubt of guilt. As discussed above,      that he would re-read the justification instruction after re-



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           15
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 30 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


reading the elements of the charged crimes. (Id.) Accordingly,      no remorse and failed to take into consideration a petition
when the trial judge reached the lack of justification as an        showing support for petitioner. (Pet. at 16-17.)
element of murder in the second degree, he instructed the
jury to “hold [that] in [their] head[s] for a moment,” because      When a petitioner is claiming that his sentence is harsh
he intended to instruct on justification after completing his       and excessive, for purposes of habeas review, “[n]o federal
other instructions. (Id. at 874-75.) The Court finds nothing in     constitutional issue is presented [if] ... the sentence is within
the trial court's statement that suggested to the jury that they
                                                                    the range prescribed by state law.”    White v. Keane, 969
should reject petitioner's justification defense.
                                                                    F.2d 1381, 1383 (2d Cir. 1992); accord Alfini v. Lord, 245 F.
                                                                    Supp. 2d 493, 502 (E.D.N.Y. 2003).
Even assuming there was an error in the jury instruction,
jury instructions only violate due process if they “fail[ ]
                                                                    Here, petitioner's sentence was within the permissible range
to give effect to [the] requirement” that the prosecution
                                                                    prescribed by New York state law, and thus there is no federal
must prove every element of a charged offense beyond a
                                                                    question for habeas review. As discussed above, petitioner
reasonable doubt. See    Middleton v. McNeil, 541 U.S. 433,         was convicted of attempted murder in the second degree and
437 (2004). “[A] state prisoner making a claim of improper
                                                                    assault in the first degree, both class B felonies. See     N.Y.
jury instructions faces a substantial burden.”           DelValle
                                                                    Penal Law § 125.25(1), § 110.00;         § 120.10(1). He was
v. Armstrong, 306 F.3d 1197, 1200 (2d Cir. 2002). The
                                                                    sentenced as a prior felony offender, due to a prior conviction
petitioner must establish that “ ‘the ailing instruction by
                                                                    of criminal sale of a controlled substance in the third degree.
itself so infected the entire trial that the resulting conviction
                                                                    (S. at 11-12.) According to New York state law, at the time his
violat[ed] due process,’ not merely [that] ‘the instruction is
                                                                    sentencing, petitioner was facing a maximum term of twenty-
undesirable, erroneous, or even universally condemned.’ ”
                                                                    five years of imprisonment. Thus, petitioner's sentence of
   Id. at 1200-01 (quoting           Henderson v. Kibbe, 431        eighteen years was within the statutorily prescribed range and
U.S. 145, 154, (1977)); see also     Middleton, 541 U.S. at         raises no constitutional concerns. See       N.Y. Penal Law §
437 (explaining that “not every ambiguity, inconsistency, or        70.06(6)(a).
deficiency in a jury instruction rises to the level of a due
process violation”). Furthermore, “[a] single instruction to a      Further, although it is clear that a petitioner may not be
jury may not be judged in artificial isolation, but must be
                                                                    punished for going to trial, see     Bordenkircher v. Hayes,
viewed in the context of the overall charge.”   Middleton,          434 U.S. 357, 363 (1978), there is no evidence here that
541 U.S. at 437 (internal quotation marks omitted) (quoting         the trial court imposed a harsher sentence because petitioner
                                                                    chose to proceed to trial. Petitioner argues that the fact that
   Boyde v. California, 494 U.S. 370, 378 (1990)).
                                                                    his sentence exceeded the state court's pre-trial plea offer
                                                                    demonstrates that the trial court's sentence was vindictive.
 *18 In this case, the Court finds that the trial court's
                                                                    However, “the mere fact that the sentence imposed following
instructions on justification were not erroneous and certainly
                                                                    trial is greater than the offer made during plea negotiations,
not a due process violation. The state court's ruling was
                                                                    does not indicate that a petitioner has been punished for
not contrary to, or an unreasonable application of, clearly
                                                                    exercising his right to proceed to trial.” Walker v. Walker,
established federal law. Accordingly, the Court finds that
petitioner's sufficiency of the evidence claim (including the       259 F. Supp. 2d 221, 226 (E.D.N.Y. 2003) (citing          United
arguments regarding the jury charge) does not warrant habeas        States v. Araujo, 539 F.2d 287, 292 (2d Cir. 1976)). Petitioner
relief.                                                             also argues that the trial court's statement that “sadly, what
                                                                    is fair after trial, now that I know the extent, now that I
                                                                    know everything that happened, now that I have seen the
   7. Sentencing Claim                                              videotape and that we saw Mr. Maithya's testimony, I'm afraid
Petitioner claims that his eighteen-year sentence violates his      that what is fair after trial is not the same thing that was fair
constitutional rights because it is “harsh and excessive,” that     before trial,” (S. 20), evidences vindictive sentencing. These
it was augmented because he chose to proceed to trial, and          statements show only that the trial court's sentence properly
that the judge at sentencing erroneously found that he showed       reflected the evidence presented at trial, and do not suggest




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             16
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 31 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


that the sentence was punishment for the decision to proceed
to trial.                                                             Question: So it's your testimony today that the portions of
                                                                      the video you saw, you never saw the pipe in Mr. Moore's
On the issue of remorse, after petitioner stated that he              hand, is that correct?
had remorse for his actions, the trial court responded,
                                                                      Answer: That's correct.
“Yeah. Everybody is going to suffer, both [the victim's and
petitioner's] families. I wish that Robert Moore was there that       Question: Now, you had an opportunity to testify before the
night. This Robert Moore sounds like he wouldn't have done            grand jury, correct?
what you did.” (S. at 18.)
                                                                      Answer: Correct.
 *19 In short, a review of the sentencing transcript reveals
                                                                      Question: And when you testified before the grand jury you
that the trial court acknowledged that proceeding to trial was
                                                                      had an opportunity to tell them what happened during your
petitioner's absolute right, that the court had reviewed all
                                                                      investigation.
of the documents submitted on petitioner's behalf, and that
the sentence was based on a multitude of factors, including           Answer: Correct.
the facts presented at trial, and petitioner's prior convictions,
without any suggestion that petitioner had no remorse. (S. at                                     ***
18-21.) Accordingly, this claim does not provide a basis for
habeas relief in this case.                                           Question: And on that day you were asked this question.
                                                                      ‘Question: on that video can you tell us what you observed?
                                                                      Answer: I observed Solomon, Africa, strike Robert Moore,
   8. Grand Jury Claims                                               Israel, on the back of the head with some sort of silver pipe,
Petitioner claims that he is entitled to habeas relief because of     some object. At which time after, Israel got his wits about
errors during the grand jury presentation. First, as previously       him, he went after him, they got into a fight, he eventually
analyzed in the Court's discussion of petitioner's prosecutorial      took possession of that pipe, and used it to beat Africa.’
misconduct claim, petitioner argues that Detective Paglino's
perjured testimony in the grand jury made the indictment               *20
                                                                                                  ***
fundamentally flawed. 14 (Pet. at 17.) Second, petitioner
argues that he is entitled to relief due to the prosecution's         Question: Do you recall saying that?
failure to “charge the grand jury with the justification
defense.” (Pet. at 18-19.)                                            Answer: I do.

Generally, “claims of deficiencies in a state grand jury                                          ***
proceeding cannot support a collateral attack under 28. U.S.C.
                                                                      Answer: My testimony in the grand jury was based on what
§ 2254.” Lopez v. Riley, 865 F.2d 30, 32 (2d Cir. 1989);
                                                                      I was able to observe in portions of the video as well as my
see also Warren v. Ercole, No. 07 CV 3175 (JG), 2007
                                                                      further investigation with witnesses.
WL 4224642, at *10 (E.D.N.Y. Nov. 27, 2007) (stating that
“claims based on the sufficiency of the evidence presented          (Tr. at 726-29.)
to the grand jury are not cognizable under federal law”).
Indeed, “[i]f federal grand jury rights are not cognizable on       Therefore, this discrepancy in the grand jury was put before
direct appeal where rendered harmless by a petit jury, similar      the trial jury, allowing them to consider it in determining
claims concerning a state grand jury proceeding are a fortiori      whether to find Detective Paglino credible. Accordingly, this
foreclosed in a collateral attack brought in a federal court.”      testimony does not undermine the petitioner's conviction in
Lopez, 865 F.2d at 32. In any event, the Court finds that           any way, and provides no basis for habeas relief.
any errors in Detective Paglino's grand jury testimony had
no prejudicial effect, as the grand jury viewed the video           Finally, petitioner's claim that he is entitled to habeas relief
themselves. Further, the trial jury was made aware of this          because the grand jury was not read a justification defense
issue in the grand jury during the cross-examination of             charge is meritless. “[A] petit jury's guilty verdict renders
Detective Paglino:                                                  harmless any error in the grand jury proceedings.” Price v.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             17
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 32 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)


                                                                   a substantial showing of a denial of a constitutional right,
Grenier, No. 98 Civ. 2601 (LTS)(MHD), 2003 WL 22890404,
                                                                   no certificate of appealability shall issue. See 28 U.S.C. §
at *6 (S.D.N.Y. Oct. 16, 2003) (citing        United States v.
                                                                   2253(c)(2). The Court certifies pursuant to     28 U.S.C. §
Mechanik, 475 U.S. 66, 70-71 (1986)). Therefore, petitioner's
                                                                   1915(a)(3) that any appeal from this Order would not be
conviction by a trial jury, who received a complete instruction
                                                                   taken in good faith, and, therefore, in forma pauperis status
on the justification defense, renders the alleged issues in the
grand jury presentation harmless.                                  is denied for the purpose of any appeal. See   Coppedge v.
                                                                   United States, 369 U.S. 438, 444-45 (1962). The Clerk of the
                                                                   Court shall close this case.
                     IV. CONCLUSION
                                                                   SO ORDERED.
For the foregoing reasons, this Court finds that petitioner has
demonstrated no basis for habeas relief under        28 U.S.C. §   All Citations
2254. Accordingly, this petition for a writ of habeas corpus
is denied in its entirety. Because petitioner has failed to make   Not Reported in Fed. Supp., 2019 WL 3717580




                                                           Footnotes


1      During trial, it was explained that, in the neighborhood, petitioner was commonly referred to as “Israel” and
       Maithya was commonly referred to as “Africa.” (Tr. at 217-18.)
2      “Tr.” refers to the trial transcript. (ECF Nos. 12-10 – 12-12.)
3      Ex. 14 refers to People's Exhibit 14, which contains segments from the gas station surveillance video.
       Because the men moved behind a gas pump out of view of the camera and the recording system skipped
       multiple times due to its age and low quality, the video does not capture the complete encounter between
       petitioner and Maithya. (Tr. at 216-20.)
4      The three 911 calls were made by Morgan, Curtis Singleton (“Singleton”), and gas station employee Sean
       Ali (“Ali”), all of which were played for the jury and all three callers testified at trial.
5      “H.” refers to the transcript of the pre-trial suppression hearing. (ECF Nos. 12-7 to 12-9.)
6      Office Pellegrino testified that Sergeant Nicolosi asked about the injury while filling out a Prisoner Activity
       Log, which included routine booking questions, to make sure that prisoners were not injured while in police
       custody. (Tr. at 395.)
7      “S.” refers to the transcript of petitioner's sentencing. (ECF No. 12-14.)
8      The Court uses the pagination assigned by the electronic case filing system when citing to the Appellate
       Division brief and the supplemental Appellate Division brief.
9      The Court uses the pagination assigned by the electronic case filing system when citing to the respondent's
       brief and its accompany exhibits.
10     The portion of petitioner's prosecutorial misconduct claim regarding his pre-arrest silence is addressed in
       further detail in petitioner's claim regarding improper questioning about petitioner's silence.
11     Even if cognizable under federal law, the claim regarding pre-arrest silence would fail for the same reasons
       that the post-arrest silence claim fails (as discussed infra).
12     This exception is known as the “routine booking question exception,” “booking exception,” or “pedigree
       exception.” See      Rosa v. McCray, 396 F.3d 210, 214, 221-22 (2d Cir. 2005).
13     In the alternative, petitioner also asserts that the verdict was against the weight of the evidence. A “weight
       of the evidence” claim, however, is based on state law, see Correa v. Duncan, 172 F. Supp. 2d 378, 381
       (E.D.N.Y. 2001) (“A ‘weight of the evidence’ argument is a pure state law claim grounded in New York
       Criminal Procedure Law § 470.15(5), whereas a legal sufficiency claim is based on federal due process


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         18
         Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 33 of 56
Moore v. Attorney General of New York, Not Reported in Fed. Supp. (2019)



      principles.”), and the Court cannot consider a purely state law claim on federal habeas review, see      Lewis
      v. Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus relief does not lie for errors of state law....”).
      Therefore, this claim is not reviewable.
14    This claim is argued more cohesively in petitioner's supplemental brief in conjunction with the state court
      direct appeal. In the supplemental brief, petitioner argued that, during the grand jury presentation, Detective
      Paglino stated that he viewed surveillance video of the incident and saw petitioner strike the victim with a
      pipe, but then at the suppression hearing Detective Paglino said he did not see petitioner with the pipe in his
      hands. (See Suppl. App. Div. Br. at 8-10.) In response, the People argued on appeal that at the suppression
      hearing, Detective Paglino explained that his grand jury testimony was based on both the video surveillance
      and what he learned from interviewing eyewitnesses, and that the grand jury viewed the video itself so any
      testimony describing the video did not prejudice petitioner. (See People's Reply to Suppl. App. Div. Br. at
      5-9, ECF No. 12-4.)


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       19
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 34 of 56
Anthoulis v. New York, Not Reported in F.Supp.2d (2012)


                                                                  based on the workers' job classifications. The charges against
                                                                  petitioner arose from his failure to pay 4–A's workers the
                   2012 WL 194978
                                                                  proper prevailing wages.
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                  After over a year of negotiations, petitioner waived his right
                    E.D. New York.
                                                                  to proceed by indictment and pleaded guilty to a two-count
            Spiridon ANTHOULIS, Petitioner,                       information pursuant to a written plea agreement. Count 1
                            v.                                    charged Grand Larceny in the Third Degree ( Penal Law
     State of NEW YORK and the Attorney General                   § 155.35), a felony, by wrongfully obtaining payment for
         of the State of New York, Respondents.                   construction work from NYCHA. Count 2 charged Failure to

                   No. 11 Civ.1908(BMC).                          Pay Wages under       Labor Law § 198–a(1), a misdemeanor,
                               |                                  by failing to pay the proper prevailing wages earned by his
                       Jan. 23, 2012.                             company's manual laborers. The felony carried a maximum
                                                                  sentence of seven years; the misdemeanor carried a maximum
Attorneys and Law Firms                                           sentence of one year.

Raymond J. Aab, New York, NY, for Petitioner.                     Petitioner acknowledged in the written plea agreement and
                                                                  in his allocution that he was 4–A's chief operating officer or
Jodi A. Danzig, New York State Attorney Generals Office
                                                                  field construction supervisor. He further acknowledged that
—Generic, Office Of The NY State Attorney General, New
                                                                  the certified payroll reports 4–A submitted to NYCHA were
York, NY, for Respondents.
                                                                  false because they incorrectly reported the hours and work
                                                                  classification (which was used to determine the prevailing
                                                                  wage) of the company's workers, and because they omitted
       MEMORANDUM DECISION AND ORDER
                                                                  certain workers who were paid in cash “off the books.” 1 He
COGAN, District Judge.                                            also admitted that he created a number of other corporations,
                                                                  including a 4–A subcontractor of which his brother-in-law
 *1 On January 26, 2007, pursuant to a plea agreement,            was the President, that these corporations were used to obtain
petitioner pleaded guilty to one count of Grand Larceny in        cash to pay 4–A's workers, and that the corporations were not
the Third Degree (a felony), and one count of Failing to Pay      reported on the certified payroll records filed with NYCHA.
Prevailing Wages (a misdemeanor). For the grand larceny           He acknowledged an obligation to pay restitution “of no more
charge, petitioner was sentenced to time served and five years'   than” $7,260,095.03, the computation of which was annexed
probation. He received a conditional discharge on the failure     as an exhibit to the plea agreement, which was the amount
to pay prevailing wages charge and agreed to a five-year bar      arrived at pursuant to an audit conducted by Pricewaterhouse
from performing public work in New York State. He was also        Coopers LLP (the “PWC audit”).
ordered to pay restitution “of no more than” $7,250,095.03.
The case is before me on petitioner's petition for writ of        In exchange for entry into the agreement, the New York
habeas corpus pursuant to     28 U.S.C. § 2254. The petition      Attorney General agreed, among other things, not to
is dismissed without prejudice as unexhausted.                    prosecute him for any further crimes related to the same
                                                                  conduct, and to recommend to the sentencing court: (a) on
                                                                  the felony, no more than six months custody, five years
                                                                  probation, and restitution up to the stated amount; and (b) on
                      BACKGROUND                                  the misdemeanor, a conditional discharge.

Petitioner operated 4–A General Construction Corp. (“4–
                                                                   *2 After pleading guilty, but prior to sentencing, petitioner
A”), which contracted with the New York City Housing
                                                                  retained a new attorney and filed a motion to withdraw his
Authority (“NYCHA”) to renovate kitchens and bathrooms
and to modify NYCHA apartments for handicapped access.            guilty plea pursuant to    CPL § 220.60. In his motion, he
Under 4–A's contract with NYCHA, 4–A was required to              claimed that: (1) there was no legal or factual basis for the
pay its workers “prevailing wages,” which were determined         grand larceny charge; (2) he had a valid statute of limitations


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 35 of 56
Anthoulis v. New York, Not Reported in F.Supp.2d (2012)


defense to the labor law charge; and (3) some portion of the        to support the defendant's belated claim of innocence or to
restitution was improper as a matter of law. In addition, he        indicate that he was induced to plead guilty as a result of
raised a claim of ineffective assistance of his former counsel,     fraud or mistake.
arguing that his attorneys did not advise him on any of these
issues before he entered his guilty plea, and that he would not      *3 The defendant's contention that he was deprived of
have pleaded guilty if his attorneys had adequately advised         the effective assistance of counsel rests mainly on matter
him. Thus, petitioner argued, he did not enter into a knowing       dehors the record and, thus, cannot be reviewed on direct
and intelligent guilty plea and “he was denied the effective        appeal. To the extent this contention is reviewable on the
assistance of his criminal attorney when he executed the plea       record before us, we find that defense counsel provided
agreement and pled guilty.”                                         meaningful representation with respect to the defendant's
                                                                    plea of guilty.
In support of the motion, petitioner filed affidavits from
                                                                    Review of the other claims raised by the defendant on
one of his former attorneys and himself. The affidavits
                                                                    appeal have been forfeited as a result of his plea of guilty.
discussed their communications, the former attorney's lack
of investigation into potential defenses to the charges, and      Id. at 854–55, 910 N.Y.S.2d 370 (internal citations omitted).
the negotiations with the Attorney General that led up to
petitioner's guilty plea. They were offered to show that          Petitioner filed the instant petition on April 19, 2011. He
petitioner had not been made aware of these defenses when he      asserts seven grounds for relief: (1) he received ineffective
determined to plead guilty. In addition, petitioner submitted     assistance of counsel prior to pleading guilty; (2) because of
an affidavit from a labor consultant who was retained by          the ineffective assistance of counsel, he did not knowingly
petitioner's new attorney. The consultant described post-plea     and intelligently plead guilty; (3) the larceny charge is invalid;
investigations he had undertaken to support the conclusion        (4) the statute of limitations for the failure to pay prevailing
that the PWC audit upon which the Attorney General had            wages charge expired; (5) the PWC audit was erroneous; (6)
relied in pressing the charges against petitioner was flawed,     the criminal restitution judgment improperly included interest
principally because it did not recognize that the law allowed     and penalties; and (7) the Attorney General acted in bad faith
the “splitting” of work classifications on a daily basis for      by pursuing an invalid larceny charge, a time-barred failure
purposes of computing a prevailing wage.                          to pay prevailing wages charge, and by seeking unlawful
                                                                  restitution.
The trial court denied the motion, ruling (1) that petitioner
“received an advantageous plea and the record [did] not cast
doubt on the apparent effectiveness of counsel”; and (2) that
he “voluntarily, knowingly, and intelligently pled guilty on                              DISCUSSION
the advice of competent attorneys after the court fully advised
him of the consequences of his plea.” The trial court did                                         I
not discuss or refer to the off-the-record evidence (i.e., the
affidavits or 4–A's contract with NYCHA) that petitioner had      Petitioners in state custody “must exhaust [their] remedies
submitted in support of the motion.                               in state court [before a federal court may grant them habeas
                                                                  relief].”    O'Sullivan v. Boerckel, 526 U.S. 838, 842, 119
The Appellate Division affirmed petitioner's conviction.
People v. Anthoulis, 78 A.D.3d 854, 910 N.Y.S.2d 370 (2d          S.Ct. 1728, 144 L.Ed.2d 1 (1999); see      28 U.S.C. § 2254(b),
Dept.2010), lv. app. denied, 16 N.Y.3d 827, 921 N.Y.S.2d 191,        (c). This requirement is based upon “interests of comity
946 N.E.2d 179 (2011). It ruled as follows:                       and federalism [which] dictate that state courts must have the

  [T]he Supreme Court providently exercised its discretion        first opportunity to decide a petitioner's claims.” Rhines v.
  in denying his motion to withdraw his plea of guilty.           Weber, 544 U.S. 269, 273, 125 S.Ct. 1528, 161 L.Ed.2d 440
  The defendant entered his plea of guilty knowingly,             (2005). To properly exhaust a claim, petitioners must “give
  voluntarily, and intelligently, having reached a favorable      state courts a fair opportunity to act on [it].”  O'Sullivan,
  plea agreement with the assistance of competent counsel,        526 U.S. at 844, 119 S.Ct. 1728, 144 L.Ed.2d 1. They
  and the defendant indicated that he was satisfied with          must “fairly present[ ]” their claims to the state courts by
  counsel's representation. In addition, there was no evidence


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 36 of 56
Anthoulis v. New York, Not Reported in F.Supp.2d (2012)


“appris[ing the courts] of both the factual and legal premises     Respondents subsequently “assert[ed] the defense of non-
                                                                   exhaustion” and requested that I deny the entirety of
of the claim.”     Jones v. Vacco, 126 F.3d 408, 413 (2d
                                                                   petitioner's ineffective assistance of counsel claim as
Cir.1997) (internal quotation marks omitted). In addition,
                                                                   meritless. Petitioner filed a reply in which he argued that
petitioners must “invok[e] one complete round of the State's
                                                                   his claim was exhausted because it was fully developed
established appellate review process.”    O'Sullivan. 526          on his motion to withdraw his guilty plea and because the
U.S. at 845, 119 S.Ct. 1728, 144 L.Ed.2d 1. They do not,           trial court ruled on it on the merits. According to him,
however, have to “invoke[ ] every possible avenue of state         the Appellate Division erred by holding that his claim was
court review.”     Galdamez v. Keane, 394 F.3d 68, 73 (2d          partially outside the record. Alternatively, petitioner argued
Cir.2005).                                                         that, if I determine his ineffective assistance of counsel claim
                                                                   is partially unexhausted, I “should stay this proceeding until
In New York, the applicable review process for an ineffective      the petitioner completes the exhaustion of additional claims
assistance of counsel claim depends on the nature of the           in the New York courts.”
alleged attorney error underlying the claim. To properly
exhaust a claim that relies on errors or omissions that are        New York law is clear that when a            CPL § 220.60(3)
apparent from the record of trial or pretrial proceedings,         motion to withdraw a guilty plea is based on matters outside
petitioner must raise it on direct appeal to the Appellate         of the trial and pretrial record, the trial court is under no
Division and then seek leave to appeal to the Court of             obligation to consider the extraneous evidence in determining
Appeals. In contrast, to properly exhaust an ineffective           the motion. When ruling on a motion to withdraw a guilty
assistance of counsel claim that relies on evidence outside the    plea, the trial court is “entitled to rely on the record before
pretrial and trial record, petitioner must raise it as part of a   [it] in order to insure that guilty pleas are accorded finality
motion to vacate judgment under        CPL § 440.10 and then       whenever possible.”        People v. Ramos, 63 N.Y.2d 640,
seek leave to appeal to the Appellate Division. See      Sweet     642–43, 479 N.Y.S.2d 510, 468 N.E.2d 692 (1984). In Ramos,
                                                                   the defendant moved to withdraw his guilty plea because
v. Bennett, 353 F.3d 135, 140 (2d Cir.2003);  Caballero v.         counsel allegedly provided him with erroneous advice on
Keane, 42 F.3d 738, 740–41 (2d Cir.1994); Reves v. Phillips,       the sentencing ramifications of his plea. The advice was not
No. 02 Civ. 7319, 2003 U.S. Dist. LEXIS 52, at *9–12,2003          apparent on the record of his plea. The Court of Appeals
WL 42009 (S.D.N.Y. Jan. 6, 2003);  People v. Brown, 45             held that the trial court acted within its discretion in denying
N.Y.2d 852, 853–54, 410 N.Y.S.2d 287, 382 N.E.2d 1149              the motion because “defense counsel's misadvice ... was not
(1978).                                                            placed on the record at the time of the plea.” Id According
                                                                   to the Court, this off the record error was “not entitled to
 *4 Here, the Appellate Division held that petitioner's            judicial recognition” on a motion to withdraw a guilty plea,
ineffective assistance of counsel claim “rest[ed] mainly on        and the defendant's related ineffective assistance of counsel
matter dehors the record,” and that, “[t]o the extent [it was]     claim “should have been raised in a posttrial [i.e., a        §
reviewable on the record, [it was without merit because]           440.10] application.” Id.
defense counsel provided meaningful representation with
respect to the [petitioner's] plea of guilty.” Anthoulis. 78       The trial court and the Appellate Division properly followed
A.D.3d at 854–55, 910 N.Y.S.2d at 371 (internal citations          the approach mandated by Ramos in disposing of petitioner's
omitted). Because the Appellate Division held that the claim       ineffective assistance of counsel claim. The transcript of his
was partly outside the record and partly on the record,            plea allocution contains no suggestion of involuntariness or
I previously entered an Order noting the potential that            ineffective assistance; indeed, petitioner does not contend
petitioner's claim was, at least partially, unexhausted. See       otherwise. That is effectively what the state courts held—
Order dated October 14, 2011. I invited respondents to inform      there was no on-the-record claim of ineffective assistance or
the Court whether they were waiving the exhaustion defense         an involuntary plea. Only if the courts had considered the
and, if not, how they proposed to proceed. I also gave             extrinsic evidence petitioner relied on to support his claim
petitioner an opportunity to respond.                              —i.e., the affidavits and 4–A's contract with NYCHA—
                                                                   could questions be raised as to involuntariness or ineffective
                                                                   assistance. No doubt, the state courts could have considered



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 37 of 56
Anthoulis v. New York, Not Reported in F.Supp.2d (2012)


                                                                  I cannot say that the unexhausted portion of petitioner's
that extrinsic evidence under     CPL § 220.60(3) as a matter     ineffective assistance of counsel claim is “plainly meritless.”
of discretion, but state law did not require them to do so, and   Nor can I grant petitioner a stay while he exhausts his
they acted consistently with state procedural law in relegating   ineffective assistance of counsel claim. This latter option is
petitioner to a  CPL § 440.10 motion to raise such claims.        only available if “(1) good cause exists for the petitioner's
This procedure is entitled to recognition on habeas review.       failure to exhaust his claims in state court; (2) the unexhausted
                                                                  claims are not ‘plainly meritless,’ and (3) the petitioner
Cf.    Beard v. Kindler, ––– U.S. ––––, ––––, 130 S.Ct. 612,
                                                                  has not engaged in intentionally dilatory litigation tactics.”
618, 175 L.Ed.2d 417 (2009) (“a discretionary rule can be
                                                                  Spurgeon, 2011 U.S. Dist. LEXIS 35252, at *4;2011 WL
“firmly established” and “regularly followed”—even if the
appropriate exercise of discretion may permit consideration       1303315 see also       Rhines, 544 U.S. at 275–77, 125 S.Ct.
of a federal claim in some cases but not others.”).               1528, 161 L.Ed.2d 440. Although “good cause” has not been
                                                                  defined, “most courts have deemed it to require that the
 *5 Petitioner did not avail himself of this opportunity. It      petitioner show that ‘some factor external to the petitioner
remains open to him to have the state courts consider his         gave rise’ to his failure to assert the claims in state court.”
ineffective assistance claim based on off-the-record evidence     Williams v. Marshall, No. 09 Civ. 7411, 2011 U.S. Dist.
on the merits. The claim is therefore unexhausted.                LEXIS 36484, *6–7,2011 WL 2175810 (S.D .N.Y. Mar. 30,
                                                                  2011). Other courts have used a more lenient standard and
                                                                  instead looked to see whether some “reasonable confusion”

                              II                                  caused the failure to exhaust. Id. at *7 (citing   Pace v.
                                                                  DiGuglielmo, 544 U.S. 408, 125 S.Ct. 1807, 161 L.Ed.2d 669
The issue thus becomes what to do with the petition. Where        (2005)).
a petitioner raises both exhausted and unexhausted claims, I
have three options. See Spurgeon v. Lee, No. 11–CV–00600,         I do not need to determine which standard applies because,
2011 U.S. Dist. LEXIS 35252, at *3–4,2011 WL 1303315              even under the more lenient standard, petitioner has not
(E.D.N.Y. Mar. 31, 2011). First, I can dismiss the entire         even attempted to demonstrate any cause for his failure
petition without prejudice as a mixed petition. This would        to exhaust his claims. Petitioner ignored the implications
give petitioner the opportunity to exhaust the unexhausted        of the Appellate Division's holding and prematurely sought
portion of his ineffective assistance claim and then re-file      federal habeas review of an unexhausted claim. Under these
a     § 2254 petition raising all of his claims. See Sookoo       circumstances, a stay would be inappropriate. 2
v. Heath, No. 09 Civ. 9820, 2011 U.S. Dist. LEXIS 43960,
at *18–19 (S.D.N.Y. Apr. 21, 2011); Abrahams v. Comm'r
of Corr., No. 10 Civ. 519, 2010 U.S. Dist. LEXIS 128897,                                 CONCLUSION
at *21 (D.Conn. Dec. 7, 2010). Second, if I determine that
petitioner's unexhausted claim is “plainly meritless,” I can       *6 The petition is denied without prejudice and the case is
deny it on the merits and rule on petitioner's remaining          dismissed. Petitioner has failed to make a substantial showing
exhausted claims. See Spurgeon, 2011 U.S. Dist. LEXIS             of the denial of a constitutional right. Therefore, a certificate
                                                                  of appealability shall not issue. See 28 U.S.C. § 2253.
35252, at *3–4;2011 WL 1303315 see also           28 U.S.C. §
2254(b)(2). Finally, I can “stay the petition and hold it in
                                                                  SO ORDERED.
abeyance while the petitioner returns to state court to exhaust
his previously unexhausted claims.”       Rhines, 544 U.S. at
275–77, 125 S.Ct. 1528, 161 L.Ed.2d 440. Respondent argues        All Citations
that I should use the second option; petitioner argues for the
third.                                                            Not Reported in F.Supp.2d, 2012 WL 194978




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
         Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 38 of 56
Anthoulis v. New York, Not Reported in F.Supp.2d (2012)




                                                     Footnotes


1     According to petitioner, he prepared the reports and ultimately submitted them to NYCHA; his wife signed
      the reports before a notary.
2     Dismissing petitioner's case, rather than staying it, will not foreclose federal habeas review of the petition.
      First, this is a dismissal without prejudice for failure to exhaust; I am not deciding any of petitioner's claims on
      the merits. Accordingly, the rule against second or successive habeas petitions, see            28 U.S.C. § 2244(b),
      will not be implicated should petitioner ultimately re-file after properly exhausting, see Slack v. McDaniel,
      529 U.S. 473, 485–86, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000) (applying pre-AEDPA standards); Graham
      v. Costello. 299 F.3d 129, 132–33 (2d Cir.2002);   Turner v. Artuz, 262 F.3d 118, 122 (2d Cir.2001) (per
      curiam). Second, assuming petitioner proceeds in a prompt manner, the one-year statute of limitations for
         § 2254 cases, see        28 U.S.C. § 2244(d), will not expire. As relevant here, the one-year began to run
      after petitioner's conviction became final because that is when his time for seeking direct review expired. See
         id. § 2244(d) (1)(A). The operative date is “90 days after the New York Court of Appeals denie[d] leave
      to appeal, which is when the petitioner's time to apply for a writ of certiorari to the United States Supreme
      Court expire[d].” Rivera v. Cuomo, 649 F.3d 132, 139 (2d Cir.2011). The Court of Appeals denied leave to
      appeal on March 24, 2011. Petitioner's one-year therefore began to run on June 22, 2011, and he has until
      June 22, 2012 to re-file his     § 2254 petition. Moreover, assuming petitioner files his § 440 motion before
      June 22, 2012, the one-year period will be tolled while that motion is pending in state court. See          28 U.S.C.
      § 2244(d)(2); see also Bennett v. Artuz, 199 F.3d 116, 122–23 (2d Cir.1999); Sumpter v. Sears, 09–CV–
      00689 (KAM), 2011 U.S. Dist. LEXIS 766, at *9,2011 WL 31188 (E.D.N.Y. Jan. 5, 2011).


End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          5
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 39 of 56
Flores v. Officer in Charge, Buffalo Federal Detention Facility, Not Reported in...




                                                                    On May 25, 2010, the Appellate Division held that Flores's
                  2014 WL 1568843
                                                                    claim was “unreviewable on direct appeal because it
    Only the Westlaw citation is currently available.
                                                                    involve[d] matters outside the record concerning defense
             United States District Court,
                                                                    counsel's choice of trial strategy” and dismissed his appeal.
                   S.D. New York.
                                                                    People v. Flores, 900 N.Y.S.2d 647, 647 (App.Div.2010).
           Edison FLORES, Petitioner,                               In so doing, it further noted that, “[a]lthough the present,
                      v.                                            unexpanded record is not conclusive on the matter, it suggests
     OFFICER IN CHARGE, BUFFALO FEDERAL                             that defendant agreed with the very actions of counsel about
                                                                    which he now complains. In any event, defendant has not
        DETENTION FACILITY, Respondent.
                                                                    demonstrated “ ‘the absence of strategic or other legitimate
                     No. 11 Civ. 7977(RA).                          explanations' for the manner in which counsel conducted
                               |                                    the trial.” Id. (citation omitted). On June 9, 2010, Flores
                     Signed April 17, 2014.                         sought leave to appeal to the New York Court of Appeals,
                                                                    which denied his application without opinion on August 18,
                                                                    2010. People v. Flores, 15 N.Y.3d 804 (2010). The instant
                   OPINION AND ORDER                                petition, dated October 31, 2011, was filed with the Court on
                                                                    November 4, 2011. 2
RONNIE ABRAMS, District Judge.

*1 Pro se petitioner Edison Flores brings this petition for a
                                                                                            DISCUSSION
writ of habeas corpus pursuant to       28 U.S.C. § 2254. He
challenges his conviction for sexual abuse and endangering          “[A] state prisoner seeking federal habeas relief must first
the welfare of a child on the grounds that he was denied
                                                                    ‘exhaus[t] the remedies in the courts of the State,’     28
effective assistance of counsel. For the following reasons, the
                                                                    U.S.C. § 2254(b)(1)(A), thereby affording those courts ‘the
petition is dismissed without prejudice as unexhausted.
                                                                    first opportunity to address and correct alleged violations
                                                                    of [the] prisoner's federal rights.’ “        Walker v. Martin,
                                                                    131 S.Ct. 1120, 1127 (2011) (alterations in original)). In
                      BACKGROUND
                                                                    New York, “[t]o properly exhaust an ineffective assistance
Following a non-jury trial in New York State Supreme Court,         of counsel claim that relies on evidence outside the pretrial
Flores was convicted of two counts of sexual abuse in               and trial record, petitioner must raise it as part of a motion to
the first degree and one count of endangering the welfare           vacate judgment under CPL § 440 .10 and then seek leave to
of a child, all relating to his conduct with his minor              appeal to the Appellate Division.” Anthoulis v. New York, No.
                                                                    11 Civ.1908(BMC), 2012 WL 194978, at *3 (E.D.N.Y. Jan.
step-granddaughter S.S. 1 Although defense counsel cross-
examined the People's witnesses and argued on Flores's              23, 2012) (citing     Sweet v. Bennett, 353 F.3d 135, 140 (2d
behalf during an opening statement and summation, it did            Cir.2003)).
not present any affirmative evidence at trial. On January 29,
2009, Flores was sentenced to concurrent prison terms of             *2 As noted above, the Appellate Division concluded
three and one-half years for each sexual-abuse count and            that Flores's ineffecttve-assistance-of-counsel claim was
one year for endangering the welfare of a child, as well as         “unreviewable on direct appeal” because it related to matters
ten years of post-release supervision. Flores filed a direct        outside the record, Flores, 900 N.Y.S.2d at 647, thus requiring
appeal to the New York Appellate Division, First Department,        him to raise the claim in a § 440.10 motion to vacate
challenging his conviction on the grounds that he was denied        judgment. Having failed to do so, Flores has not properly
effective assistance of counsel. Specifically, he argued that       exhausted his claim in state court. See, e.g., Polanco v.
his trial counsel “effectively conceded [his] guilt of all counts   Ercole, No. 06 Civ. 1721(RMB)(DFE), 2007 WL 2192054,
charged before and throughout the bench trial, and made no          at *6–7 (S.D.N.Y. July 31, 2007) (dismissing habeas petition
effort to subject the People's case to meaningfully adversarial     claiming ineffective assistance of counsel as unexhausted
testing.” (Pet'r's Br. 15.)                                         where Appellate Division had determined on direct appeal


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 40 of 56
Flores v. Officer in Charge, Buffalo Federal Detention Facility, Not Reported in...


that claim relied on evidence outside the record and petitioner       unexhausted claim on merits was “unwarranted ... because of
had not filed a § 440.10 motion); Butti v. Supt. Gowanda Corr.        the undeveloped factual record”).
Facility, No. 99 Civ. 1667(DLC), 2000 WL 280039, at *3
(S.D.N.Y. Mar. 14, 2000) (same).                                       *3 In this case, Flores claims that his trial counsel was
                                                                      ineffective because he “volunteered that he had no defense
Where a claim has not been exhausted, the federal court may           to any of the charges”; “effectively sat mute as the witnesses
dismiss the action without prejudice to the refiling of a habeas      were called”; “never sought to challenge the damning
                                                                      accusations the children made”; and “explicitly endorsed [the
corpus petition, see, e.g.,   Camarano v. Irvin, 98 F.3d 44,
                                                                      complainants'] credibility.” (Pet'r's Br. 21–22.) Based on the
46 (2d Cir.1996), or the action “may be denied on the merits,
                                                                      current record, it is unclear whether professional judgment
notwithstanding the failure of the applicant to exhaust the
                                                                      or “oversight, carelessness, ineptitude, or laziness” motivated
remedies available in the courts of the State.”       28 U.S.C. §
                                                                      counsel's conduct.       Eze v. Senkowski, 321 F.3d 110, 112,
2254(b)(2). Although the Antiterrorism and Effective Death
                                                                      136 (2d Cir.2003) (remanding for hearing for allegedly
Penalty Act of 1996 “does not set out a standard for denying
                                                                      ineffective counsel to “explain her trial strategy”). Indeed, the
an unexhausted claim on the merits, and neither the Supreme
                                                                      need for additional information is illustrated by the fact that
Court nor the Second Circuit has established one,” it has
                                                                      Flores is left to speculate about the trial strategy utilized by his
been noted that “[t]he various formulations bandied about in
                                                                      attorney. (See Pet'r's Br. 19, 26 & n. 7 (suggesting that counsel
the Second Circuit's district courts have the common thread
                                                                      “appeared” and “seem[ed]” to use the trial as a forum to argue
of disposing of unexhausted claims that are unquestionably
                                                                      for leniency at sentencing).)
meritless.... By contrast, state courts must, as a matter of
comity, be afforded the opportunity to first pass upon any
                                                                      “[S]trategic choices made by counsel after thorough
habeas claim that is at least potentially meritorious.” Keating
                                                                      investigation ... are virtually unchallengeable, and there
v. New York, 708 F.Supp.2d 292, 299 n. 11 (E.D.N.Y.2010)
                                                                      is a strong presumption that counsel's performance falls
(collecting cases); see also Rowe v. New York, No. 99 Civ.
                                                                      within the wide range of reasonable professional assistance.”
12281(GEL), 2002 WL 100633, at *5 (S.D.N.Y. Jan. 25,
2002) (“[I]t cannot be said that [petitioner's] unexhausted               Gersten v. Senkowski, 426 F.3d 588, 607 (2d Cir.2005)
claim of ineffective assistance of counsel is ‘so patently            (internal quotation marks and citation omitted) (alteration
meritless that [it is] destined for denial.’ “ (third alteration in   in original)). Nonetheless, based on the present record, the
original)). On the current record, the Court cannot conclude          Court cannot determine whether Flores's trial counsel's course
that Fiores's claim is so plainly meritless.                          of action was based on reasonable professional judgment.
                                                                      See     Eze, 321 F.3d at 112–13 (noting certain omissions
Ineffective assistance of counsel claims are governed by
                                                                      by trial counsel were of “serious concern” but that the
the standard set forth in     Strickland v. Washington, 466           court “lack[s] the benefit of an explanation of [petitioner's]
U.S. 668 (1984). Pursuant to Strickland, the petitioner must          trial counsel's reasoning and cannot conclude now that no
first demonstrate that defense counsel's performance was              plausible trial strategy justified [counsel's] actions”) (citing
so deficient that it “fell below an objective standard of
                                                                         Sparman v. Edwards, 154 F.3d 51, 52 (2d Cir.1998)). Thus,
reasonableness” and second, there must be a “reasonable
                                                                      the Court concludes that Flores's claim is not “unquestionably
probability that, but for counsel's ... errors, the result of the
                                                                      meritless” such that it would be appropriate to deny it on the
proceeding would have been different.” Id. at 688, 694. The
                                                                      merits.
Court shares the Appellate Division's view that evaluation
of Fiores's claim requires further development of the record
as to whether his attorney's trial strategy was objectively
                                                                                              CONCLUSION
reasonable. See     Rose v. Lundy, 455 U.S. 509, 519 (1982)
(“[F]ederal claims that have been fully exhausted in state            For the foregoing reasons, the petition is dismissed without
courts will more often be accompanied by a complete factual           prejudice for failure to exhaust its sole claim. Because Flores
record to aid the federal courts in their review.”); Powers           has not made a substantial showing of the denial of a
v. Bartlett, No. 08 Civ. 7733(DC), 2009 WL 980266, at *4              constitutional right, appellate review is not warranted. See 28
(S.D.N.Y. Apr. 13, 2009) (denial of habeas petition containing
                                                                      U.S.C. § 2253(c)(2);       Tankleff v. Senkowski, 135 F.3d 235,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 41 of 56
Flores v. Officer in Charge, Buffalo Federal Detention Facility, Not Reported in...




241 (2d Cir.1998). Pursuant to 28 U.S.C. § 1915(a)(3), the
Court further finds that any appeal of this Opinion and Order       SO ORDERED.

would not be taken in good faith. See    Coppedge v. United         All Citations
States, 369 U.S. 438, 444–45 (1962).
                                                                    Not Reported in F.Supp.3d, 2014 WL 1568843
The Clerk of Court is respectfully directed to dismiss the
petition and close the case,




                                                        Footnotes


1
       Pursuant to      New York Civil Rights Law § 50–b, the identity of a victim of sexual assault shall be treated
       as confidential.
2      Flores has attached the appellate brief he submitted on his appeal to the New York Appellate Division to
       his habeas petition bat cites no other grounds on which he is seeking relief in the petition. The Court thus
       treats the arguments made in that brief as the basis for which he is seeking habeas relief and references
       “Pet'r's Br.” accordingly.


End of Document                                                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 42 of 56
Rowe v. New York, Not Reported in F.Supp.2d (2002)


                                                                   Attorney's office to address mail regarding this case to his
                                                                   correct mailing address.
                  2002 WL 100633
    Only the Westlaw citation is currently available.
                                                                   Rowe's frustration with these logistical issues is
     United States District Court, S.D. New York.
                                                                   understandable—having given this Court formal notice of his
                George ROWE, Petitioner,                           change of address on February 29, 2000, he can certainly
                          v.                                       reasonably expect that the District Attorney's office would
               PEOPLE OF THE STATE OF                              use that address in all official correspondence concerning
                                                                   this case. Moreover, Judge Ellis, responding to a similar
                NEW YORK, Respondent.
                                                                   complaint by Rowe, specifically ordered respondent to do
                   No. 99 CIV 12281 GEL.                           exactly that. See Rowe v. New York, No. 99 Civ. 12281(DLC)
                              |                                    (RLE) (S.D.N.Y. July 26, 2000) (docket entry no. 11). To
                       Jan. 25, 2002.                              the extent that future correspondence with the petitioner is
                              |                                    required in this case, the District Attorney is, once again,
                As Amended March 4, 2002.                          ordered to use the address that officially has been entered
                                                                   on the Court's docket. As for the ten-day time period within
Attorneys and Law Firms                                            which to file objections to the R & R, Congress has prescribed

George Rowe, New York, NY, pro se.                                 that period by statute,   28 U.S.C. § 636(b)(1), Judge Ellis'
                                                                   R & R provided clear notice of the deadline, and Rowe was
Bruno V. Gioffre, Jr., Assistant Attorney General (Eliot           able to and did meet the deadline with his objections.
Spitzer, Attorney General of the State of New York), New
York, NY, for Respondent.                                          Nevertheless, the Court is authorized to extend the deadline
                                                                   for filing objections, and under other circumstances would be
                                                                   inclined to construe Rowe's objections liberally as a request
                  OPINION AND ORDER                                for additional time. In this case, however, Rowe's arguments
                                                                   on the merits of his claims are not responsive to the R &
LYNCH, District J.                                                 R's rather technical conclusions concerning habeas procedure,
                                                                   and the Court therefore concludes that an extension of time
*1 Petitioner George Rowe applies to this Court pro se for
                                                                   for him to elaborate on those arguments is unwarranted. In
a writ of habeas corpus pursuant to        28 U.S.C. § 2254,       view of the Court's disposition of the matter, Rowe will have
claiming that he was denied the right to effective assistance      a further opportunity, if he wishes, to address the merits of the
of trial counsel and that his guilt was not proven beyond          case, and to invite Rowe at this stage of the case to submit
a reasonable doubt. On December 13, 2001, United States            additional argument on the technical procedural issues now
Magistrate Judge Ronald L. Ellis, to whom the case had been        facing the Court would only result in further delay.
referred, issued a Report and Recommendation (“R & R”),
recommending that the petition be dismissed in part without         *2 We therefore turn to the issues presented by the R &
prejudice, for lack of exhaustion of state remedies, and in        R, which lead us into the familiar but nevertheless intricate
part with prejudice, for likelihood of procedural default. The     procedural labyrinth of habeas corpus law.
R & R also instructed the parties that objections to the
recommendation must be filed by December 27, 2001.
                                                                   I. Ineffective Assistance
The Court received objections from Rowe on December                In his R & R, Judge Ellis concludes that although Rowe
27, 2001. In that submission, Rowe does not address the            did claim raise a claim of ineffective assistance on his direct
procedural issues discussed in the R & R, but instead reiterates   appeal, his present ineffective assistance claim nevertheless
the arguments in support of his claims on the merits. Rowe         should be deemed unexhausted because it rests on a different
also expressed discontent with the short time frame within         set of facts than those presented to the state court. R &
which he was required to file his opposition to the R & R, with    R at 7–9. That conclusion is correct. For a habeas court
what he claimed was a failure to give him adequate notice          to reach the merits of an ineffective assistance claim, “all
of that deadline, and with the alleged failure of the District     of [the] allegations must have been presented to the state



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 43 of 56
Rowe v. New York, Not Reported in F.Supp.2d (2002)


courts, allowing them the opportunity to consider all the            separate subclaims, one based on failure to contact witnesses
circumstances and cumulative effect of the claims as a               and the other based on ineffective cross-examination. The R
                                                                     & R concludes that the former subclaim, because it is based
whole.”      Caballero v. Keane, 42 F.3d 738, 740–41 (2d
                                                                     on evidence outside the trial record, may be raised in a motion
Cir.1994) (internal quotation marks and citation omitted). The
                                                                     to vacate the conviction pursuant to New York Criminal
whole point of the exhaustion requirement is to permit the
                                                                     Procedural Law § 440.10, but that the latter subclaim would
state court a fair opportunity to consider a defendant's claims
                                                                     be collaterally barred by operation of N.Y.Crim. P.L. §
before a federal court undertakes to review the state court
                                                                     440.10(c)(2), because it is based on evidence contained in
judgment. If the state court has not had such an opportunity to
                                                                     the trial record but was not raised on direct appeal. Judge
assess counsel's performance, because the claim of ineffective
                                                                     Ellis therefore recommends that the cross-examination claim
assistance that was made on direct appeal did not present
                                                                     should be deemed exhausted but procedurally defaulted and
a complete picture of the “all the circumstances” and the
                                                                     dismissed with prejudice. R & R at 9–10.
cumulative effect of the claimed derelictions, then the purpose
of the exhaustion requirement has not been served. It is
                                                                     This approach, however, would result in the distortion of
true that “dismissal is not required when evidence presented
                                                                     Rowe's ineffective assistance claim. Such a claim by its nature
for the first time in a habeas proceeding supplements, but
                                                                     requires a court to “ ‘consider [ ] all the circumstances” ’
does not fundamentally alter, the claim presented to the state
                                                                     and “to look at the ‘totality of the evidence before the judge
courts.”     Caballero, 42 F.3d at 741. Where, however, the          and jury” ’ to determine whether counsel's representation
new allegations do “fundamentally alter” the claims presented
                                                                     was deficient.     Lindstadt v. Keane, 239 F.3d 191, 199
to and rejected by the state courts, it follows that the new claim
has not been properly exhausted.                                     (2d Cir.2001) (quoting    Strickland v. Washington, 466
                                                                     U.S. 668, 688–89, 695–96, 104 S.Ct. 2052, 80 L.Ed.2d 674
In this case, Rowe argued on direct appeal that his trial
                                                                     (1984)); see also      Stouffer v. Reynolds, 168 F.3d 1155,
counsel was constitutionally ineffective, and therefore should
                                                                     1163–64 (10th Cir.1999). Because a claim of ineffective
have been dismissed, because (1) he insisted that he could
                                                                     assistance of counsel “can turn on the cumulative effect
not represent Rowe effectively due to a breakdown in
                                                                     of all of counsel's actions, all his allegations of ineffective
communication, and (2) he acted against Rowe's interests by
repeatedly telling the court, outside the presence of the jury,      assistance should be reviewed together.”          Rodriguez v.
that the evidence against Rowe was overwhelming and he               Hoke, 928 F.2d 534, 538 (2d Cir.1991) (citing       Strickland
had no chance of acquittal. R & R at 3–4. Before this Court,         v. Washington, 466 U.S. 668, 695–96, 104 S.Ct. 2052, 80
Rowe argues that trial counsel was ineffective because (1)           L.Ed.2d 674 (1984)). It therefore would be particularly
he failed to contact witnesses that Rowe claimed would have          inappropriate to conclude that Rowe has procedurally
attested to his innocence, and (2) he failed effectively to cross-   defaulted certain aspects of his ineffective assistance claim
examine the State's witnesses concerning inconsistencies in          based on an artificial division of that claim which would
their testimonies. As Judge Ellis correctly concludes, these         distort the application of the Strickland standard. Cf. United
new factual allegations are not “merely supplemental” to             States v. Arvizu, ––– U.S. – – – – , 122 S.Ct. 744, –––
those raised on direct appeal, but could “fundamentally alter”
                                                                     L.Ed.2d – – – – ,        2002 WL 46773, slip op. at 8 (Jan.
his ineffective assistance claim. See   Caballero, 42 F.3d at        15, 2002) (rejecting, as inconsistent with “totality of the
741. The claims presented in this Court are not only based           circumstances” standard for evaluating constitutionality of
on different facts than those presented on direct appeal, but        brief investigatory stops under Fourth Amendment, a “divide-
one of those claims also rests on facts outside the record.          and-conquer analysis” by which the court evaluated and
Under these circumstances, the new allegations of ineffective        rejected several individual factors in isolation from each
assistance present facts and legal theories that have not            other). Indeed, no actual state court judgment has found
been presented to the state courts, and thus have not been           Rowe to be collaterally barred from raising any aspect of
exhausted.                                                           his ineffective assistance claim in state court, and it seems
                                                                     unlikely that a state court would whittle away the factual basis
 *3 Rather than recommend that Rose be required to                   for Rowe's claim in the face of Strickland 's clear mandate
exhaust this entire claim, however, the R & R proceeds               to “consider[ ] all the circumstances” and the “totality of the
to bifurcate Rowe's ineffective assistance claim into two            evidence” when evaluating claims of ineffective assistance


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 44 of 56
Rowe v. New York, Not Reported in F.Supp.2d (2002)


                                                                   Pesina and subsequent case law). It is therefore quite possible
of counsel. 1     Strickland, 466 U.S. at 688–89, 695–96;
                                                                   that the second claim is ripe for decision in federal court.
   Lindstadt, 239 F.3d at 199.
                                                                   Moreover, the record is adequate to permit denial of this
The Court therefore declines to follow the R & R's                 claim on the merits. The evidence at Rowe's trial was amply
recommendation that part of Rowe's ineffective assistance          sufficient to permit a reasonable jury to find defendant guilty
claim be dismissed with prejudice as procedurally defaulted.       beyond a reasonable doubt. An undercover police officer
Rather, the Court concludes that the entire ineffective            testified that he personally bought two vials of crack from
assistance claim presented on habeas has not been properly         Rowe for ten dollars, in broad daylight, and that Rowe
presented to the state courts, and must be exhausted there         had taken the vials from a black film canister hidden in a
before being available for federal habeas review. 2                garbage can. This testimony was corroborated by a second
                                                                   officer who testified that she observed the undercover in
                                                                   conversation with Rowe. The undercover also radioed an
II. Failure to Prove Guilt Beyond a Reasonable Doubt               accurate description of the crack seller's physical appearance
 *4 The R & R also recommends that Rowe's second claim,            and clothing to a backup team, which promptly arrested
that his guilt was not proven beyond a reasonable doubt,           Rowe, who perfectly met the description, leaving the scene of
should be deemed procedurally defaulted and, since he has          the sale in possession of the buy money. A member of the back
failed to show cause and prejudice for the default, dismissed      up team testified that as he prepared to search Rowe after his
with prejudice. R & R at 10 (citing N.Y.Crim. P.L. § 440.10(2)     arrest, he observed a black film canister containing ten vials
(c)). There is no question that Rowe has failed to exhaust         of crack at Rowe's feet.
state remedies with respect to that claim—he did not raise
the issue on direct appeal, and he has not as yet sought            *5 Rowe argues here, as he argued at trial, that he never
post-conviction relief from any state court. Nevertheless,         sold drugs to the undercover officer, and that the testimony
the R & R essentially recommends that the claim be                 of the officers was false. But it is not for a federal court
deemed exhausted but procedurally defaulted because a state        on habeas review to second-guess the jury's determination
court, as an adequate and independent state law ground for         of whom to believe. This Court's role is limited to deciding
dismissal, would likely find the claim collaterally barred         whether the prosecution's evidence, if believed by the jury,
under N.Y.Crim. P.L. § 440.10(2)(c). R & R at 10; see also         would be sufficient to establish guilt beyond a reasonable
   Bossett v. Walker, 41 F.3d 825, 828–29 (2d Cir.1994)            doubt. Beyond question, it was.
(“[I]f the petitioner no longer has ‘remedies available’ in
the state courts under      28 U.S.C. 2254(b), we deem the         III. Disposition
claims exhausted.”). This recommended characterization of          If Rowe's first claim is unexhausted and his second claim
Rowe's second claim appears to be consistent with Second           is deemed exhausted but procedurally defaulted or without
Circuit precedent, which permits a court to deem a claim           merit, then Rowe's is a so-called “mixed petition” containing
to be exhausted “if it is clear that the unexhausted claim is      both unexhausted and (constructively) exhausted claims.
procedurally barred by state law and, as such, its presentation
                                                                   See     Zarvela v. Artuz, 254 F.3d 374, 378 (2d Cir.2001).
in the state forum would be futile.”        Aparicio v. Artuz,     District courts presented with mixed petitions have three basic
269 F.3d 78, 89 (2d Cir.2001); see also        Reyes v. Keane,     options. If the petition is “hopeless,” in that it is “so patently
                                                                   meritless that [it is] destined for denial,” Jones v. Senkowski,
118 F.3d 136, 139 (2d Cir.1997);       Bossett, 41 F.3d at 829.
                                                                   ––– F.3d ––––,      2001 WL 1230800, at *4 (2d Cir. Oct.5,
But cf.    Pesina v. Johnson, 913 F.2d 53, 54 (2d Cir.1990)        2001), the district court may exercise limited discretion to
(holding that unexhausted claim must be presented to state         deny the petition on the merits “notwithstanding the failure of
court notwithstanding likelihood of procedural bar under state     the applicant to exhaust the remedies available in the courts
law, since federal courts “have no authority to declare as a
matter of state law that an appeal from the denial of [state       of the State.”     28 U.S.C. § 2254(b)(2). Plainly, denial of
court motion for collateral relief] is unavailable”); Bloomer v.   Rowe's petition on the merits under       28 U.S.C. § 2254(b)
Costello, 2001 WL 62864, at *3–*5 (S.D.N.Y. Jan.24, 2001)          (2) is not an option in this case. Given that the primary
(discussing tension within Second Circuit precedent between        claim of counsel's failure to investigate rests on facts outside


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 45 of 56
Rowe v. New York, Not Reported in F.Supp.2d (2002)


                                                                    conviction to the New York Court of Appeals was denied.
the record, it cannot be said that his unexhausted claim of
                                                                    People v. Rowe, 93 N.Y.2d 902 (1999). Rowe's conviction
ineffective assistance of counsel is “so patently meritless that
                                                                    then became final on July 6, 1999, when the ninety-day
[it is] destined for denial.” Jones,    2001 WL 1230800, at         period to seek direct review from the Supreme Court of the
      3                                                             United States by petition for a writ of certiorari expired. See
*4.
                                                                       Valverde v. Stinson, 224 F.3d 129, 132 (2d Cir. 2000);
That leaves the Court with two options: “either [to]
dismiss the petition [in its entirety] without prejudice,              28 U.S.C. 2244 (d)(1)(A). He acted with dispatch to file
or, if appropriate, retain jurisdiction over the petition and       the instant federal habeas petition on December 22, 1999--
stay further proceedings pending the exhaustion of state            almost 200 days before the end of the one-year limitations

remedies.” Id. at *2;        Zarvela, 254 F.3d at 382; see          period set forth in     28 U.S.C. § 2244(d). However, the
                                                                    limitations period has not been tolled during the considerable
also     Duncan v. Walker, 533 U.S. 167, 121 S.Ct. 2120,
                                                                    period of time—over two years—in which Rowe's habeas
2130, 150 L.Ed.2d 251 (2001) (Stevens, J., concurring);
Newton v. Coombe, No. 95 Civ. 9437, 2001 WL 799846, at              petition has been pending before this Court.             Duncan,
*9 (S.D.N.Y. July 13, 2001). The former option normally             121 S.Ct. at 2130. 4 Dismissal of Rowe's petition would
requires the district court to “include in the dismissal order an   therefore “ ‘jeopardize the timeliness of a collateral attack,”
appropriate explanation to a pro se petitioner of the available
                                                                    ’    Zarvela, 254 F.3d at 380, since it would immediately
options and the consequences of not following required
                                                                    render Rowe time-barred from filing any subsequent federal
procedures,” such as the effect of the one-year limitations
                                                                    habeas petition that renews the claims asserted here.
period set forth in    28 U.S.C. § 2244(d), while the latter
option requires the district court's stay to be “explicitly         Accordingly, it is hereby ORDERED that:
condition[ed] upon ... the prisoner's pursuing state court
remedies within a brief interval, normally 30 days, after           All proceedings on this petition for habeas corpus are stayed,
the stay is entered and returning to federal court within a         to give petitioner an opportunity to exhaust his state remedies
similarly brief interval, normally 30 days after state court        on the ineffective assistance claim, subject to the conditions
                                                                    (1) that petitioner files a motion to vacate his conviction in
exhaustion is completed.”   Zarvela, 254 F.3d at 381–82.
                                                                    state court, pursuant to New York Criminal Procedural Law
While the choice between these two options is “generally”
                                                                    § 440.10, within 30 days of this order, and (2) that petitioner
to be left to the discretion of the district court, id. at          returns to this court to renew his petition within 30 days after
382, in some instances—including those “where an outright           the state courts have completed their review of his claims. If
dismissal ‘could jeopardize the timeliness of a collateral          petitioner fails substantially to fulfill both of these conditions,
attack” ’ under the one-year limitations period in 28 U.S.C.        the Court will vacate the stay nunc pro tunc as of the day of
§ 2244(d)—staying the petition and retaining jurisdiction           this order, and his petition may be dismissed. See Zarvela, 254
pending exhaustion “will be the only appropriate course.” Id.       F.3d 381–82.

at 380 (quoting         Freeman v. Page, 208 F.3d 572, 577
(7th Cir.2000)).                                                    SO ORDERED:

 *6 In this case, Zarvela compels the conclusion that the only      All Citations
appropriate course of action is conditionally to stay Rowe's
                                                                    Not Reported in F.Supp.2d, 2002 WL 100633
petition and retain jurisdiction pending exhaustion of state
remedies. On April 7, 1999, leave to appeal Rowe's state court




                                                            Footnotes




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
         Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 46 of 56
Rowe v. New York, Not Reported in F.Supp.2d (2002)


1     N.Y.Crim. P.L. § 440.10(2)(c) requires denial of a petitioner's motion to vacate a judgment if “sufficient facts
      appear on the record ... to have permitted, upon appeal from such judgment, adequate review of the ground
      or issue raised upon the motion,” but the petitioner “unjustifiabl [y]” failed to raise that ground or issue on direct
      appeal. That rule cannot bar consideration of Rowe's allegation that his trial counsel was ineffective in failing
      to contact witnesses, which could not have been raised on direct appeal. Once that allegation has properly
      been presented, it no longer can be said that “sufficient facts appear on the record” to have permitted review of
      Rowe's entire ineffective assistance claim without running afoul of Strickland 's totality-of-the-circumstances-
      based standard.
2     The merit of Rowe's ineffective assistance claim turns significantly on matters outside the present record,
      including what witnesses Rowe claims could have testified in his behalf, what they would have said at
      trial, what Rowe told counsel about these witnesses, and what efforts if any counsel made to locate those
      witnesses (with what result). Rowe's petition addresses none of these issues, asserting only in the most
      summary way that his attorney told him he “would contact my witnesses,” but that Rowe later learned that “he
      never did.” Pet. at 5. His reply papers, however, provide considerable information about these matters. Reply
      dated 7/22/00, at 4–5. In any state court motion, Rowe would be well advised to provide as much detail as
      he can about the potential testimony of these witnesses, ideally with supporting affidavits from the witnesses
      (if they can be found at this late date).
3     Nor is it clear that the R & R's proposed variant on this approach—dismissing the petition in part without
      prejudice, as unexhausted, and in part with prejudice, as (constructively) exhausted but (likely) procedurally
      defaulted—is a viable option. That approach certainly would not have been permitted prior to the 1996
      amendments to       28 U.S.C. § 2254. See     Rose v. Lundy, 455 U.S. 509, 510, 102 S.Ct. 1198, 71 L.Ed.2d
      379 (1982) (mixed petition must be dismissed, without prejudice, in its entirety, “leaving the prisoner with
      the choice of returning to state court to exhaust his claims or amending or resubmitting the habeas petition
      to present only exhausted claims to the district court”). Nor does it appear to be authorized by the current
      version of    § 2254(b)(2), which permits a habeas Court to deny a petition—not particular claims within that
      petition—on the merits, despite a failure to exhaust state remedies. In any event, the option suggested by the
      R & R does not seem particularly attractive. A denial of part of Rowe's petition for procedural default would
      constitute a disposition on the merits and, as such, would potentially prejudice any future petition for federal
      habeas relief—even on Rowe's unexhausted claim of ineffective assistance—under                  28 U.S.C. § 2244(b)'s
      limitations on “second or successive” petitions. See     Aparicio, 269 F.3d at 90; Bloomer, 2001 WL 62864,
      *4 n. 3. This would hardly be fair to petitioner.
4     The petition was initially assigned to another judge of this Court, who in turn referred it to the magistrate
      judge for an R & R on March 8, 2000. It was fully submitted in August 2000; the R & R was eventually issued,
      as noted above, in December 2001; and petitioner's objections were filed on December 27, 2001, when the
      matter for the first time became ripe for decision.


End of Document                                            © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 47 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


                                                                   respectively. When M.V. was around five years old, her
                                                                   brothers began to touch her inappropriately. T.149, 153–54.
                  2011 WL 2670023
                                                                   When she was about seven, both of her brothers “start[ed]
    Only the Westlaw citation is currently available.
                                                                   being very forcible,” “aggressive[ly]” abusing her. T.154–55.
             United States District Court,
                                                                   Her brothers would “[t]ake [her] pants off and [her] panties,”
                   W.D. New York.
                                                                   “grab at [her] genitals,” and “force their penises into [her]
            Aaron VOYMAS, Petitioner,                              vagina.” T.154–56. At first, M.V. “tried to fight it, fight it
                       v.                                          off ... [b]y trying to hold them back or push them off and kick
     David UNGER, Superintendent, Respondent.                      them.” (T.155–56). However, she was never able to prevent
                                                                   their assaults because both brothers were bigger than she was.
                  No. 10–CV–6045(MAT).                             T.155–56.
                              |
                        July 7, 2011.                              The abuse continued at the various locations to which
                                                                   M.V.'s family moved. T.155. M.V. recalled one incident in
Attorneys and Law Firms                                            particular that occurred at their home on West Lake Road
                                                                   in Canandaigua when she was thirteen-years-old. T.156–57,
Aaron Voymas, Attica, NY, pro se.
                                                                   164, 190–91, 200. Her parents were not at home, and she
Paul B. Lyons, Office of New York State Attorney General,          was sitting on a bed playing a video game. Petitioner came
New York, NY, for Respondent.                                      up from behind her, pushed her down on her stomach, pulled
                                                                   her pants and panties down, and raped her from behind as he
                                                                   held her down. T.157–60, 191–92. M.V. pleaded with him to
                                                                   stop, but he ignored her and continued to penetrate her until he
                 DECISION AND ORDER
                                                                   ejaculated. T.157–62, 192. She did not try to escape “because
MICHAEL A. TELESCA, District Judge.                                he was bigger than [M.V.] and ... it happened all the time, so
                                                                   [physical resistance] was pointless.” T.160.
I. Introduction
 *1 Petitioner, Aaron Voymas (“Voymas” or “Petitioner”),           M.V. testified this rape took place in May of 1998, when she
has filed a pro se petition for a writ of habeas corpus pursuant   was in eighth grade. T.185–86. She was able to determine
to    28 U.S.C. § 2254. Petitioner's state custody arises from     that the rape occurred between March 19, 1998, and late
his conviction on charges of first degree rape and third degree    June 1998, when she was thirteen and Petitioner was fifteen,
sexual abuse in connection with his repeated acts of incest        because she specifically remembered that it took place in the
against his younger sister.                                        springtime, after her 13th birthday (i.e., March 19th), on the
                                                                   same day that her brother, Adam, had also molested her, and
                                                                   shortly before Adam graduated from high school in June.
II. Factual Background                                             T.162–64. M.V. also remembered that it took place at the
The victim, M.V., was born on March 19, 1985. T.148–49             house on West Lake Road, from which the family moved in
(Numbers preceded by “T.” refer to pages from the transcript       July 1998. T.144–48, 164.
of Petitioner's trial.). When M.V. was four or five years
old, her parents, John Voymas and Deirdre Voymas (now               *2 M.V. described another incident which occurred at
Dye), divorced, and M.V. went to live with her father in           the family's Parrish Street house in Canandaigua. T.165.
Michigan for “a year or two.” T.148–51. Subsequently, her          Petitioner, who was then sixteen, grabbed M.V.'s breasts
mother regained custody of M.V., remarried, and the family,        and fondled her vagina over her pants for a “few minutes.”
including M.V., her two older brothers, her mother, and her        T.165–67, 200–02, 212. M.V. was thirteen or fourteen at
stepfather, moved from Michigan to Tonawanda, New York             the time. She remembered the event because it was the last
in Erie County. T.151. They later moved to four different          time that Petitioner sexually abused her. T.165–68. M.V. did
locations in Canandaigua, New York.                                not physically resist because resistance “was pointless,” as
                                                                   Petitioner “always did it and got away with it and he was
M.V.'s two brothers, Petitioner and Adam Voymas, are               bigger than [M.V.].” T.167. However, because M.V. “was
approximately two and a half and five years older than M.V.,       standing there rigid and still ... [Petitioner] knew that it wasn't



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 48 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


consensual.” She surmised “he felt guilty about it because ...        *3 On February 10, 2005, detectives from the Canandaigua
he just stopped” and said “something like ... ‘I know this has       Police Department traveled to the Kentucky Army base where
been wrong and I'm not going to do it anymore.’ ” T.167–68.          Petitioner was stationed. T.219–21, 241. Petitioner waived his
                                                                     rights and gave a written statement confessing to having had
In May 1998, M.V. was being treated with medication                  “sexual intercourse” with his sister “between six and eight
for depression, and the doctors “were always switching               times” at several locations beginning when she was about
medications because nothing was working.” T.187–88. M.V.             seven years old. T.234–38. In the first incident, when M.V.
acknowledged that she was “a disciplinary problem in school”         was approximately seven and Petitioner was approximately
beginning in the eighth grade. T.188. She would often                nine, both Petitioner and his brother had “sexual intercourse”
deliberately misbehave at school in order to receive after-          with M.V. T.234–35. Petitioner also acknowledged one
school detention, because the extra hour at school “would            particular incident in which he had “[s]exual intercourse”
lessen the likelihood [that she] would be raped and molested”        with M.V. at the family's West Lake Road house, during
by her brothers. T.213–14.                                           which M.V. “[m]ost likely” asked petitioner to stop. T.236–
                                                                     37. Petitioner further stated that his “sexual relationship”
Soon after she turned eighteen, M.V. got married and                 with M.V. ended when Petitioner was approximately sixteen.
moved to Texas with her husband. T.168–70. While in                  T.236.
counseling, she eventually revealed details regarding the
repeated sexual abuse by her brothers. T.171. As a result of         Petitioner, 210 pounds and 5′11″-tall at the time of trial, took
those conversations, she contacted the authorities in Texas          the stand and denied having had a sexual relationship with
and later in Canandaigua. T.171–72.                                  M.V. He also denied knowing whether his brother Adam had
                                                                     molested her. T.267, 323, 346. He recalled the January 11,
It was suggested that M.V. separately call both Petitioner and       2005 telephone conversation with M.V. that she had recorded.
her brother Adam and record their conversations. T.172–73,           T.268, 270. He claimed, however, that he had been “groggy”
198–99. On January 11, 2005, M.V. telephoned Petitioner,             during the conversation because he had been roused from
who was stationed at an army base in Kentucky, and recorded          sleep to answer the call. T.270, 326, 333, 337, 347. Petitioner
the call using equipment supplied by the Abilene Police              also claimed, among other things, that M.V. had earlier told
Department. T.172–74. M.V. was not able to record the                him that in 2004 she had been raped in Abilene, Texas,
entire call, because “the tape ran out and [she] didn't know         so in the recorded conversation he had “tr[ied] to help her
how to flip it over,” but only a minute or two at the end            with” that incident. T.272, 347, 357–58. Petitioner claimed
of the conversation went unrecorded. T.175, 199–200. The             that he had apologized to M.V. during the call not because
audiotape was played in court, and the jury was provided with        he had actually done anything wrong, but because it was
a transcript of the recording. The trial court instructed the jury   his “understanding that she thought [he] had wronged her.”
that the transcript was “not evidence” and was only provided         T.275, 345.
to “assist [the jury] in listening to the actual tape recording.”
T.180–82.                                                            Petitioner insisted that he did not remember making various
                                                                     statements recorded on the audiotape. T.274–79. He claimed
During the recorded conversation, Petitioner admitted that           that during the call, he had “gotten wrapped up in [M.V.'s]
he first started “having sex” with M.V. when they lived in           wording and did not pay attention to it.” T.281–82, 349–50,
Tonawanda, New York (i.e., the town where the family first           356, 359–61. He also claimed that his sister “tricked” him into
lived after moving from Michigan when M.V. was six or seven          making certain admissions. T.361–62.
years old). He stated that he realized that what he did to M.V.
was wrong and pointed out that he was no longer abusing              When Petitioner finally realized that M.V. was accusing him
M.V. He apologized for what he had done but advised her              of having had “sexual experiences” with her, he thought she
to “[a]ccept that you got raped” and “that your perception of        was “delusional” and fabricating these allegations. T.352–
your brothers is always going to be that they're scum .....”         53. Petitioner explained that he did not deny her accusations
Court Exhibit B at 2–4, 9, 10. Petitioner acknowledged that,         because his “only understanding of delusional people is you
during the time he was raping M.V., he was, in fact, “scum.”         can't reason logic with them ....” T.353. Petitioner stated that
Id.                                                                  he was just “playing along,” trying to “placate” her. T.353–
                                                                     54, 357.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 49 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)




With regard to his written statement to the police, Petitioner
testified that he had slept “[o]nly a little bit” on the night    III. Discussion of the Petition
before his interview, and that his rights had not been read to
                                                                     A. Defective Indictment
him until after the statement was written. T.283–84, 289, 363–
                                                                  Petitioner argues that the indictment under which he
64. According to the detectives, Petitioner “did not appear
                                                                  was charged was not specific enough to meet the Sixth
tired” or “drowsy” at the time of the interview, and did not
                                                                  Amendment guarantee that a defendant be “informed of the
“complain about ... lack of sleep.” T.250, 261. Moreover,
                                                                  nature and cause of the accusation” against him. In particular,
Petitioner had brought his own food to the interview, and he
                                                                  Petitioner alleges that the indictment was defective in that
conceded that the interviewers never touched him. T.371–72.
                                                                  it contained a bare recitation of the language of the statute;
                                                                  alleged a time frame of 4½ months on the rape charges and
 *4 Petitioner claimed that he signed the confession because
                                                                  one year on the sexual abuse charge; and did not specify
he “became weary after being questioned” for “[o]ver an
                                                                  which alleged acts in the rape charge satisfied the elements of
hour,” and “just wanted to give [the police] the answers they
                                                                  “forcible compulsion.”
were asking for.” T.289–90, 292–94, 368, 371–75. He claimed
that the police refused to “believe [him] when [he] told them
                                                                  “An indictment need only provide sufficient detail to assure
the truth,” so he gave them the answers that “[t]hey wanted.”
                                                                  against double jeopardy and state the elements of the offense
T.295–96, 298–311. He also claimed that he was “confused”
                                                                  charged, thereby apprising the defendant of what he must be
and “rattled” during the interview. T.299–300, 374–77.
                                                                  prepared to meet.”        United States v. Tramunti, 513 F.2d
The jury disbelieved Petitioner's version of events and           1087, 1113 (2d Cir.1975) (citation omitted). To accomplish
returned a verdict convicting him of all counts: first-degree     this, “an indictment need do little more than to track the
rape, incest, and third-degree sexual abuse.                      language of the statute charged and state the time and
                                                                  place (in approximate terms) of the alleged crime[.]” Id.
The court sentenced Petitioner, as a Juvenile Offender, to a      (citations omitted). Challenges to state indictments will merit
term of three to nine years imprisonment on the rape count.       habeas corpus relief only in the exceptional case where the
The court dismissed the incest count. 1 Because Petitioner        indictment fails to satisfy the basic due process requirements:
committed the sexual abuse crime while he was an adult (i.e.,     notice of the time, place, and essential elements of the
sixteen-year-old), the trial court determined that he should be   crime. Scott v. Sup., Mid–Orange Corr. Facility, No. 03 Civ.
sentenced as an adult, although, being less than eighteen, he     6383(RJD)(LB), 2006 WL 3095760, at *6 (E.D.N.Y. Oct.
was eligible for Youthful Offender status.                        31, 2006) (citing Carroll v. Hoke, 695 F.Supp. 1435, 1438
                                                                  (E.D.N.Y.1988)).
On appeal, the Appellate Division found that the trial court
erred in failing to grant that part of Petitioner's omnibus        *5 Petitioner's specific complaint about the rape count's
motion seeking to dismiss the third count of the indictment,      time-frame is meritless as a matter of Federal Constitutional
charging him with sexual abuse in the third degree, on the        law and New York law. Although the indictment specified a
ground that it was facially defective in that it failed to set    period of time-rather than a specific date-in which Petitioner
forth a time interval that reasonably served the function of      committed the rape, the indictment met the constitutional
protecting defendant's constitutional right to be informed of     standards referred to above. Accord, e.g., Rodriguez v. Hynes,
the nature and cause of the accusation. People v. Aaron V.,       CV–94–2010 (CPS), 1995 WL 116290, at *4 (E.D.N.Y. Feb.
48 A.D.3d 1200, 1201, 850 N.Y.S.2d 790, (App.Div. 4th             27, 1995) (“[W]here time is not an essential element, it
Dept.2008) (citations omitted). The Appellate Division held       suffices to state the time in approximate terms, as long as
that the 12–month period was unreasonable in view of the fact     such a statement is reasonable.”) (citing    United States v.
that the victim was thirteen- or fourteen-years-old during that   Bagaric, 706 F.2d 42, 61 (2d Cir.1983), cert. denied, 464
time period and thus was capable of discerning, if not exact      U.S. 840 (1983)). The 4½-month time-period on the rape
dates, at least seasons, school holidays, birthdays, or other     charge was not unreasonable especially where, as here, the
events which could establish a frame of reference to assist her   complaining victim was a child. See Rodriguez, 1995 WL
in narrowing the time spans alleged. Id. (citations omitted).     116290, at *4 (dismissing habeas claim alleging indictment
The remaining convictions were affirmed. Id.                      insufficient due to lack of specific date; “[c]onsidering the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 50 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


fact that young victims often do not remember the exact               claims concerning a state grand jury proceeding are a fortiori
date of when an alleged offense occurred, the time spans              foreclosed in a collateral attack brought in a federal court”).
in the indictment [charging sexual abuse of a minor] are
                                                                      Although prior uncharged acts by Petitioner and his
not unreasonable”); see also       Valentine v. Konteh, 395
                                                                      brother were occasionally referred to during certain pre-
F.3d 626, 632 (6th Cir.2005) (“This Court and numerous
                                                                      trial proceedings, including at a joint suppression hearing,
others have found that fairly large time windows in the
                                                                      Petitioner has failed to explain how such references could
context of child abuse prosecutions are not in conflict
                                                                      have violated his constitutional rights at trial or unfairly
with constitutional notice requirements.”) (collecting cases);
                                                                      prejudiced his case.
    Fawcett v. Bablitch, 962 F.2d 617, 619 (7th Cir.1992)
(rejecting a due process challenge to an indictment that set          Here, Petitioner cites no Supreme Court case, and the Court
forth a six-month period of time during which the defendant           is aware of none, holding that the admission of evidence
allegedly sexually abused a minor child, and finding that             of uncharged crimes violates the Due Process Clause of the
the indictment “afforded [the defendant] notice sufficient to         Fourteenth Amendment. Accord Parker v. Woughter, 09 Civ.
permit him to defend against the charge”).                            3843(GEL), 2009 WL 1616000, at *2 (S.D.N.Y. June 9,
                                                                      2009). To the extent that it can be assumed that in some
Furthermore, there is no requirement that the statutory               circumstances the admission of such evidence can be so
definition of “forcible compulsion be set forth in the                significant as to deny a defendant a fair trial, that cannot
indictment.     New York Penal Law § 130.00 defines the               be the case here. The Appellate Division held that evidence
phrase and thus puts the parties on notice as to what                 of his prior sexual misconduct with the victim, his sister,
constitutes “forcible compulsion” under the law when it is            was properly admitted because that evidence was relevant
alleged in an indictment. “Forcible compulsion” is not an             in establishing that ‘defendant's sexual act [was] perpetrated
element of the crime which must be set forth in the indictment.       against the victim by forcible compulsion.’ ” People v. Aaron
Best v. Kelly, CV–88–0530, 1998 WL 76621, at *2 (E.D.N.Y.             V., 48 A.D.3d at 1201, 850 N.Y.S.2d 790 (citations omitted).
July 7, 1988) (dismissing habeas claim that indictment failed         New York case law is well-settled that “evidence of a
to specify two allegedly essential elements, that the sexual          defendant's prior abusive behavior toward a complainant may
intercourse was without consent, and that the lack of consent         be admissible to prove the element of forcible compulsion
resulted from forcible compulsion).                                   in a rape case,” People v. Cook, 93 N.Y.2d 840, 841, 688
                                                                      N.Y.S.2d 89, 710 N.E.2d 654 (N.Y.1999) (citations omitted),
                                                                      to establish intent, People v. Roman, 43 A.D.3d 1282, 1282,
   B. Erroneous Admission of Uncharged Crimes                         842 N.Y.S.2d 640 (App.Div. 4th Dept.2007), and to explain
Petitioner asserts that his due process rights and Sixth              the victim's failure to make a prompt complaint, People v.
Amendment right to present a defense were violated because            Chase, 277 A.D.2d 1045, 1045, 716 N.Y.S.2d 486 (App.Div.
(1) M.V., the victim, testified to the grand jury that Petitioner's   4th Dept.2000).
brother committed acts similar to those Petitioner committed,
although M.V. stated that Petitioner was not aware of his             Finally, Petitioner claims that the court erred by not
brother's acts; (2) in pretrial proceedings and at trial, the         determining, on the record, whether the prejudicial effect of
prosecution referred to, and the court admitted, uncharged            the prior-conduct evidence outweighed its probative value.
acts by both Petitioner and his brother “that allegedly
                                                                      During its     Molineux 2 ruling, the court observed that, the
occurred prior, and unconnected to, the charges of the
                                                                      previous day, it had concluded Petitioner's brother's trial,
indictment”; and (3) the court failed to determine whether the
                                                                      in which it had made the same Molineux determination
prejudicial effect of such evidence outweighed its probative
                                                                      involving the similar facts. The court viewed that ruling as
value.
                                                                      precedential since it was based on review of the same case law
                                                                      and very similar facts, and also involved the same rationale
 *6 Petitioner's claim regarding evidence heard by the grand
                                                                      for admissibility. Notably, Petitioner did not object when the
jury is not cognizable on federal habeas review. See, e.g.,
                                                                      court did not repeat its entire Molineux ruling.
Lopez v. Riley, 865 F.2d 30, 32–33 (2d Cir.1989) (holding
that “[i]f federal grand jury rights are not cognizable on
                                                                      In any event, “in a habeas petition, the petitioner has the
direct appeal where rendered harmless by a petit jury, similar
                                                                      burden of proof and cannot rely on the mere absence


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 51 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


of evidence to the contrary of his claim. The petitioner               habeas relief, because ‘it is well established that the United
must show evidence that the judge abused (or refused to                States Constitution grants no independent due process right
exercise) his discretion. This [petitioner] has not done, and          either to youthful offender treatment or to any particular
the argument that the court did not properly determine the             procedure for denying it, so long as the trial judge imposed
admissibility of petitioner's prior bad acts therefore fails.”         a sentence that was lawful under state law.’ ” Murphy v.
Smith v. Riley, 09–CV–3094, 1995 WL 1079778, at *10                    Artus, 07 Civ. 9468, 2009 WL 855892, at *7 (S.D.N.Y. Apr.1,
(E.D.N.Y. Jan.26, 1995).                                               2009) (quoting Auyeung v. David, 00 Civ. 1353, 2000 WL
                                                                       1877036, at *3 (S.D.N.Y. Dec.26, 2000)). Here, because “it is
                                                                       undisputed that [the trial court] considered youthful offender
   C. Erroneous Denial of a Continuance                                adjudication,” Petitioner's claim is not cognizable on federal
 *7 Petitioner claims that the court improperly denied                 habeas review. Murphy, 2009 WL 855892, at *7.
defense counsel's request for a postponement of trial to
prepare a defense. When a denial of a continuance forms the
basis for a habeas claim, the petitioner must show not only               E. Legal Insufficiency of the Evidence
that the trial court abused its discretion, but also that the denial   Petitioner claims that his conviction was based on legally
was so arbitrary and fundamentally unfair that it violated             insufficient evidence because the prosecution failed to prove
                                                                       beyond a reasonable doubt (a) that the rape was committed by
constitutional principles of due process. See     Morris v.
                                                                       “forcible compulsion,” i.e., by physical force or the threat of
Slappy, 461 U.S. 1, 11–12, 103 S.Ct. 1610, 75 L.Ed.2d 610
                                                                       immediate death or injury; (b) that Petitioner committed the
(1983) (“[B]road discretion must be granted trial courts on
                                                                       acts in the time frames alleged in the indictment; and (c) that
matters of continuances; only an unreasoning and arbitrary
                                                                       “specific acts or situations [were] attributable to” Petitioner,
‘insistence upon expeditiousness in the face of a justifiable
                                                                       rather than “allegations of prior uncharged, unconnected
request for delay’ violates the right to the assistance of
                                                                       conduct.”
counsel.”) (citation omitted).

                                                                        *8 As Respondent argues, the claim is procedurally barred
As Respondent argues, Petitioner's allegations are
                                                                       because the Appellate Division relied on adequate and
contradicted by the record. The only mention of a trial date
                                                                       independent state law grounds to dismiss it-namely, that
at either of the hearings cited by Petitioner occurred during
                                                                       Petitioner presented only a “general motion to dismiss” at the
the January 30, 2006, hearing, at which the trial court stated
                                                                       close of the People's case; and Petitioner failed to renew his
that it was “planning on commencing the trial” on February
1, 2006 (the date trial ultimately commenced), and defense             motion after presenting evidence. See       Harris v. Reed, 489
counsel acquiesced by stating, “[v]ery good.” Thus, it does            U.S. 255, 260–61, 264 n. 10, 109 S.Ct. 1038, 103 L.Ed.2d 308
appear that there was any request for a continuance, much less         (1989) (Federal habeas corpus review of a state conviction is
a showing by Petitioner that one was necessary.                        prohibited if a state court judgment is based on an “adequate
                                                                       and independent state ground,” such when the state court
                                                                       “explicitly invokes a state procedural bar rule as a separate
   D. Denial of the Equal Protection of the Laws                       basis for decision.”). It is well-settled under New York law
Petitioner claims that his equal protection rights were violated       that a defendant must alert the trial court to the specific basis
by (1) the trial court's denial of his motion to adjudicate him        for his dismissal motion in order to preserve an appellate
as a Youthful Offender on the rape count; and (2) the refusal
of the Appellate Division and Court of Appeals to address the          claim for insufficiency of the evidence. E.g., People v.
issue.                                                                 Gray, 86 N.Y.2d 10, 19, 629 N.Y.S.2d 173, 652 N.E.2d 919
                                                                       (N.Y.1995).
This claim is not cognizable on Federal habeas review.
Under New York law, “[t]he decision whether to grant                   Although only a “firmly established and regularly followed
youthful offender status to an eligible youth generally ‘lies          state practice,”   James v. Kentucky, 466 U.S. 341, 348–
within the sound discretion of the sentencing court.’ ”                49, 104 S.Ct. 1830, 80 L.Ed.2d 346 (1984), may be deemed
People v. Victor J., 283 A.D.2d 205, 206, 724 N.Y.S.2d                 adequate to prevent subsequent review by a federal court,
162 (App.Div. 1st Dept.2001) (citation omitted). “Denial of            the New York contemporaneous objection rule applied by
youthful offender adjudication does not provide a basis for            the Appellate Division in Petitioner's case-that a motion to



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 52 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


dismiss must alert the trial court to the specific deficiency      critical physical evidence-that was not presented at trial [,]”
alleged, and that any such motion must be renewed at the close
                                                                      Schlup, 513 U.S. at 324. In light of Schlup 's explicit
of defendant's case-has been recognized as just such a firmly
                                                                   requirement of reliability, “the habeas court must determine
established and regularly followed rule. E.g., Mills v. Poole,
                                                                   whether the new evidence is trustworthy by considering it
06 Civ. 00842, 2008 WL 2699394, at *10–12 (W.D.N.Y. June
                                                                   both on its own merits and, where appropriate, in light of
30, 2008).
                                                                   the pre-existing evidence in the record.”       Doe v. Menefee,
Procedural default will “bar federal habeas review of the          391 F.3d at 161 (citing     Schlup, 513 U.S. at 327–28). If the
federal claim, unless the ... petitioner can show ‘cause’          district court determines that the new evidence is reliable, the
for the default and ‘prejudice attributable thereto,’ ” or         next step is for the court to consider the petitioner's claim of
demonstrate that “failure to consider the federal claim will       actual innocence “in light of the evidence in the record as a
result in a ‘fundamental miscarriage of justice.’ ” Coleman        whole, including evidence that might have been inadmissible
v. Thompson, 501 U.S. 722, 749–50, 111 S.Ct. 2546, 115             at trial.” Id. The standard articulated in Schlup “allows
L.Ed.2d 640 (1991) (citations omitted). Petitioner has offered     the reviewing tribunal also to consider the probative force
no “cause” for the failure to preserve his insufficiency claim,    of relevant evidence that was excluded or unavailable ....”
as he has not asserted an ineffective trial counsel claim             513 U.S. at 327 (citation omitted).
in state court or in the instant petition. There is also no
prejudice shown, because Petitioner's insufficiency-of-the-        The evidence proffered here fails to satisfy the demanding
evidence claim is meritless. Although the Appellate Division       Schlup criteria. Petitioner and his mother, Deirdre Dye,
found the sufficiency of the evidence claim unpreserved, the       contend that certain child support records demonstrate that
court did find that the verdict was not against the weight of      he left New York State on June 7, 1998, and could not
the evidence. People v. Aaron V., 48 A.D.3d at 1201, 850           have committed the rape as charged. The Court agrees with
N.Y.S.2d 790. “The appellate court found that the weight           Respondent that the victim's testimony is not inconsistent
of the evidence supported [petitioner's] conviction so, a          with Petitioner's alleged departure from New York on June
fortiori, his conviction was supported by legally sufficient       7, 1998, and the brother's graduation in late June 1998. The
evidence.”     Horne v. Perlman, 433 F.Supp.2d 292, 300            victim testified that the rape took place in May 1998, after
                                                                   her thirteenth birthday (i.e., March 19, 1998). She also said
(W.D.N.Y. May 23, 2006); see also People v. Danielson, 9
                                                                   that the rape by Petitioner it occurred in the springtime, on the
N.Y.3d 342, 349, 849 N.Y.S.2d 480, 880 N.E.2d 1 (N.Y.2007)
                                                                   same day that her other brother had molested her, and shortly
(“Necessarily, in conducting its weight of the evidence
                                                                   before the other brother graduated from high school in June
review, a court must consider the elements of the crime,
                                                                   1998.
for even if the prosecution's witnesses were credible their
testimony must prove the elements of the crime beyond a
                                                                   It bears emphasizing that Petitioner's alleged alibi evidence
reasonable doubt.”).
                                                                   does not refute Petitioner's signed, voluntary confession, or
                                                                   the evidence of the tape-recorded telephone call between
 *9 In his Traverse (Docket No. 19), Petitioner has attempted
                                                                   Petitioner and the victim in which Petitioner explicitly
to demonstrate that he is actually innocent so as to satisfy the
                                                                   admitted to raping her.
“fundamental miscarriage of justice” exception and establish
a “gateway” through which his procedurally defaulted claim
                                                                   Petitioner's mother also states in her affidavit that she took her
may pass. See       Schlup v. Delo, 513 U.S. 298, 325, 115         daughter to a gynecologist for a suspected yeast infection in
S.Ct. 851, 130 L.Ed.2d 808 (1995). The Schlup court has            November 1998, some months after the last alleged incident
circumscribed the type of evidence on which an actual              of abuse. The doctor's office advised her to schedule annual
innocence claim may be based and articulated a demanding           exams when her daughter became sexually active. Petitioner
standard that petitioners must meet in order to take advantage     contends that if M.V. in fact had been raped (i.e., was sexually
                                                                   active), then the office would not have made this comment
of the gateway. E.g.,     Doe v. Menefee, 391 F.3d 147,
                                                                   and would have had the mother begin scheduling annual
161 (2d Cir.2004). The petitioner must support his claim
                                                                   exams. Assuming that doctor's office made this comment, it
“with new reliable evidence-whether it be exculpatory
                                                                   hardly proves that the repeated acts of rape and molestation
scientific evidence, trustworthy eyewitness accounts, or



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 53 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


did not occur. Tellingly, Petitioner has not submitted any of      disposition of and therefore the question was moot. Finally,
the victim's medical records to substantiate his claims.           the trial court found that, even if the Youthful Offender
                                                                   adjudication was still viable, it would have the inherent power
 *10 In sum, the new evidence offered by Voymas does not           to correct errors made at the time of sentencing, such as by
convince this Court that “it is more likely than not that no       striking the Youthful Offender determination.
reasonable juror would have found petitioner guilty beyond
                                                                   Petitioner's third contention, that his due process rights were
a reasonable doubt.”     Schlup, 513 U.S. at 327. Therefore,
he cannot satisfy the Schlup actual innocence standard so as       violated by the failure to hold a hearing on his       C.P.L. §
to demonstrate that “fundamental miscarriage of justice” will      440.20 motion and coram nobis application, is without merit.
occur should the Court decline to consider the procedurally        All of the courts in this Circuit have held that Federal habeas
defaulted claim.                                                   relief is not available to redress alleged procedural errors
                                                                   in State post-conviction proceedings. Jones v. Duncan, 162
                                                                   F.Supp.2d 204, 218–19 (S.D.N.Y.2001); Diaz v. Greiner, 110
   E. Denial of Equal Access to the Courts                         F.Supp.2d 225, 235 (S.D.N.Y.2000).
Petitioner claims that he was denied “access to the courts”
because (1) after petitioner's conviction was affirmed on
direct appeal, the New York Court of Appeals ignored                F. Ineffective Assistance of Appellate Counsel
Petitioner's letters of inquiry regarding his leave application;   *11 The Supreme Court set forth the test for such ineffective
(2) he was refused leave to appeal the denial of his C.P.L.        assistance of counsel in       Strickland v. Washington, 466
§ 440.20 motion; and (3) he was not granted a hearing in his       U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), which
state collateral proceedings.                                      requires a demonstration(1) that counsel's performance was
                                                                   deficient, and (2) “that the deficient performance prejudiced
Petitioner has failed to establish that he was prejudiced in any
                                                                   the defense.”    Strickland, 466 U.S. at 687. This standard
way by the Court of Appeals' delay in responding to his letters,
                                                                   applies in the context of appellate counsel's ineffectiveness.
assuming such a delay actually took place.
                                                                   E.g.,   Hemstreet v. Greiner, 491 F.3d 84, 89 (2d Cir.2007).

Turning next to the denial of leave to appeal his     C.P.L. §
440.20 motion, Petitioner has not shown that further review          1. Appellate Counsel's Omission of Allegedly
by the Appellate Division was warranted. Petitioner's motion         Meritorious Issues
alleged that because the was sentenced as a Youthful Offender      In order to satisfy the first prong of Strickland, it is not
on the misdemeanor conviction of third degree sexual abuse,        enough for a petitioner to show that appellate counsel
he was also required to be sentenced as a Youthful Offender        omitted a colorable argument. Counsel need not raise every
rather than a Juvenile Offender on the top count, rape in          nonfrivolous claim, but rather may winnow out weaker
the first degree. There were several unassailable grounds          arguments on appeal and focus key issues in order to
for denial of this motion by the trial court. First, although
                                                                   maximize the likelihood of success.  Smith v. Robbins, 528
characterized as a      C.P.L. § 440.20 motion to set aside        U.S. 259, 288 756, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000)
his sentence, it was seeking an order pursuant to        C.P.L.    (citing   Jones v. Barnes, 463 U.S. 745, 751–53, 103 S.Ct.
§ 440.10 setting aside the judgment on the count of rape in        3308, 77 L.Ed.2d 987 (1983)). A petitioner instead must
the first degree, and replacing it with a Youthful Offender        demonstrate that appellate counsel “omitted significant and
adjudication. Accordingly, the trial court found that because      obvious issues while pursuing issues that were clearly and
the issue could have been raised on Petitioner's direct appeal,
                                                                   significantly weaker.”    Clark v. Stinson, 214 F.3d 315, 322
the motion was required to be summarily denied pursuant to
                                                                   (2d Cir.2000) (citing    Mayo v. Henderson, 13 F.3d 528, 533
   C.P.L. § 440.10(2)(c).
                                                                   (2d Cir.1994)).
Moreover, the trial court found, because the conviction on
the misdemeanor count of the indictment (third degree sexual
abuse) was reversed on appeal, it was no longer a part of the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 54 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


Construing the pro se petition liberally, Petitioner's             his client wishes to pursue.” McIntyre, 2005 WL 3018698, at
allegations do not demonstrate that he was deprived of
                                                                   *3 (citing     Smith v. Cox, 435 F.2d 453, 458 (4th Cir.1970),
constitutionally effective assistance on direct appeal.
                                                                   vacated on other grounds by Slayton v. Smith, 404 U.S. 53, 92
                                                                   S.Ct. 174, 30 L.Ed.2d 209 (1971)). “[T]he Supreme Court has
In particular, given that Petitioner raised insufficient-
                                                                   made clear that it is appellate counsel exercising discretion,
indictment claim in his pro se supplemental brief on direct
                                                                   after a professional evaluation of the trial record, who controls
appeal, he cannot claim prejudice on grounds that appellate
                                                                   the preparation of the appellate brief.” Warren v. Napoli, 05
counsel did not raise the same claim. See Abdurrahman v.
                                                                   Civ. 8438, 2009 WL 2447757, at *18 (S.D.N.Y. Aug.10,
Henderson, 897 F.2d 71, 75 (2d Cir.1990) (“Abdurrahman
recognizes that the motion to suppress the weapon was denied       2009) (citing Jones v. Barnes, 463 U.S. at 751). Therefore,
after a full and fair hearing and ultimately was affirmed by       Voymas' assertions that his appellate counsel failed to consult
the appellate division after he raised the issue in a pro se       with him prior to filing the appellate brief and obtain his
supplemental brief ... [E]ven if these claims had been raised      consent about which claims to raise, or failed to incorporate
by an attorney instead of by Abdurrahman in his pro se             the arguments asserted by Petitioner in his pro se brief, do
supplemental brief, the outcome of the state appeal would not      not, without more, establish that Voymas received ineffective
                                                                   assistance. Accord, e.g., Campbell, 440 F.Supp.2d at 152.
have been affected.”) (citing    Strickland, 466 U.S. at 694).
                                                                   Moreover, the Court has been unable to find any support
                                                                   for Petitioner's claim that counsel was required to assist him
Furthermore, contrary to Petitioner's contention, appellate
                                                                   in drafting his supplemental pro se brief. To the contrary,
counsel did raise a Molineux claim in his appellate brief,
                                                                   given that appellate counsel was not required to consult with
arguing that the trial court erroneously admitted “propensity
                                                                   Petitioner regarding the claims to be submitted in the principal
evidence” consisting of prior uncharged conduct of Petitioner
                                                                   brief, appellate counsel a fortiori was not required to confer
and his brother.
                                                                   with Petitioner regarding his pro se submission.

Petitioner's appellate counsel submitted a 40–page brief on
direct appeal to the Appellate Division asserting colorable        III. Petitioner's Motion to Appoint Counsel (Docket No.
grounds for reversal. Although appellate counsel overlooked        17)
a meritorious issue (i.e., the insufficiency of the indictment     The Supreme Court has clearly held that prisoners have
claim), Petitioner cannot demonstrate that he was prejudiced       no constitutional right to counsel when bringing collateral
because the Appellate Division granted relief on the claim as
                                                                   attacks upon their convictions. Pennsylvania v. Finley, 481
presented in his pro se brief. The remaining arguments that
                                                                   U.S. 551, 555, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987); accord
Petitioner claims that appellate counsel should have made are
                                                                   Green v. Abrams, 984 F.2d 41, 47 (2d Cir.1993). Rather, the
uniformly without merit.
                                                                   appointment of counsel is a matter of discretion.    Wright
                                                                   v. West, 505 U.S. 277, 293, 112 S.Ct. 2482, 120 L.Ed.2d 225
   2. Failure to Advise Petitioner                                 (1992).
 *12 Petitioner argues that appellate counsel did not discuss
with him strategies for the appeal or assist him drafting a pro    In determining when a district court may appoint counsel
se supplemental brief. This argument is meritless.
                                                                   under     28 U.S.C. § 1915(d) for indigents in civil cases,
“An appellate attorney's failure to communicate with               such as petitions for a writ of habeas corpus under   28
his or her client, by itself, does not constitute per se           U.S.C. § 2254, the court first should “determine whether
ineffective assistance of counsel.” McIntyre v. Duncan,            the indigent's position seems likely to be of substance.”
03–CV–0523, 2005 WL 3018698, at *3 (E.D.N.Y. Nov.8,
                                                                       Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir.1997).
2005) (citing Buitrago v. Scully, 705 F.Supp. 952, 955
                                                                   Once it is determined that the claim meets the threshold merits
(S.D.N.Y.1989)); accord Campbell v. Greene, 440 F.Supp.2d
                                                                   requirement, the Court should consider a number of other
125, 152 (N.D.N.Y.2006). “Although it may be desirable and
                                                                   factors, including (1) the nature of the factual issues the claim
productive, the Constitutional right to effective assistance of
                                                                   presents, and petitioner's ability to conduct an investigation
counsel does not encompass the requirement that an attorney
                                                                   of the facts; (2) whether conflicting evidence implicating the
consult with his client to discuss the alleged trial errors that
                                                                   need for cross-examination will be the major proof presented


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
           Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 55 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


to the fact finder; (3) petitioner's apparent ability to present the   of this Rule, it has been recognized that a traverse is not
case; (4) whether the legal issues involved are complex; (5)           the proper pleading in which to raise additional grounds for
whether appointment of counsel would lead to a quicker and             habeas relief.” Parker v. Duncan, 03–CV–0759 (LEK/RFT),
more just determination of the case; and (6) petitioner's efforts      2007 WL 2071745, at *6 (N.D.N.Y. July 17, 2007) (citations
to obtain counsel.   Hodge v. Police Officers, 802 F.2d 58,            omitted); accord, e.g., Cacoperdo v. Demosthenes, 37 F.3d
61–62 (2d Cir.1986).                                                   504, 507 (9th Cir.1994)); Jones v. Artus, 615 F.Supp.2d 77, 85
                                                                       (W.D.N.Y.2009). District courts have held that habeas claims
 *13 Petitioner states that he requires legal assistance because       raised for the first time in a reply memorandum or traverse
he is a layman and unschooled in the law. However, he has              are not properly considered. Parker, 2007 WL 2071745, at
not shown himself to be unable to present the facts relevant           *6 (citing Haupt, 2005 WL 1518265, at *2 n. 3) Simpson v.
to disposition of his habeas petition or to understand his             United States, 5:03–CV–691, 2005 WL 3159657 (N.D.N.Y.
legal position. Similarly, he has not demonstrated that the            Nov.25, 2005) (declining to consider habeas claims “raised
legal issues in his case are so complicated as to require the          for the first time in [Petitioner's] Traverse”).
assistance of an attorney, or that appointment of counsel
would lead to a more just determination.                               In any event, a freestanding claim of innocence based on
                                                                       newly discovered evidence has never been a basis for federal
The Court finds that the interests of justice do not necessitate       habeas relief absent an independent constitutional violation
the appointment of counsel in this case, and Petitioner's
                                                                       occurring in the state trial.   Herrera v. Collins, 506 U.S.
motion for the appointment of counsel (Docket No. 17)
                                                                       390, 398–99, 113 S.Ct. 853, 122 L.Ed.2d 203 (1993). The
is denied. The denial is with prejudice, given the Court's
                                                                       Herrera court assumed for the sake of argument “that in
concomitant dismissal of his habeas petition on the merits.
                                                                       a capital case a truly persuasive demonstration of ‘actual
                                                                       innocence’ made after trial would render the execution of a
IV. Respondent's Motion to Strike Portions of                          defendant unconstitutional, and warrant federal habeas relief
Petitioner's Traverse and to Seal the Traverse (Docket                 if there were no state avenue open to process such a claim.”
No. 20)                                                                Id. at 417 (emphasis supplied); see also id. at 427 (O'Connor,
                                                                       J., concurring).
  A. Motion to Strike Portions of the Traverse
Respondent has filed a motion to strike (Docket No.
                                                                        *14 In     House v. Bell, 547 U.S. 518, 126 S.Ct. 2064, 165
2) portions of Petitioner's traverse, filed June 17, 2010,
                                                                       L.Ed.2d 1 (2006), a capital habeas case, the Supreme Court
which attaches and relies upon certain exhibits that, as
                                                                       explained its precedent as implying at the least that Herrera
Respondent points out, were never presented to the state
                                                                       requires more convincing proof of innocence than Schlup 's
courts. Specifically, petitioner has included the affidavit of his
and the victim's mother, Deirdre Dye, dated June 11, 2010;             “gateway” actual innocence standard.         House, 547 U.S. at
Petitioner's affirmation dated June 15, 2010, and certain other        555. The Supreme Court declined to answer the question left
documents which Petitioner contends demonstrate his “actual            open in Herrera of whether a habeas petitioner may bring a
innocence” of first degree rape.                                       freestanding claim of actual innocence. Rather, the Supreme
                                                                       Court concluded, as in Herrera, that “whatever burden a
The Court has considered Voymas' allegations of “actual                hypothetical freestanding innocence claim would require, this
innocence” in the Traverse insofar as they relate to his               petitioner has not satisfied it[,]” although he had satisfied the
attempt to overcome the procedural default of certain habeas           Schlup gateway standard.
claims. However, the Court declines to consider any new
“stand-alone” or “freestanding” claims of actual innocence             Even assuming for the sake of argument that a freestanding
or ineffective assistance of appellate counsel in his Traverse.        actual innocence claim, without an underlying constitutional
Rule 2 of the Rules Governing Section 2254 Cases in the                trial violation, is amenable to Federal habeas review in a non-
United States District Courts provides, in part, that “[t]he           capital case, the allegedly new evidence proffered in this case
petition must ... specify all grounds for relief available to          simply cannot satisfy the “extraordinarily high,”   506 U.S.
the petitioner.” Rule 2(c)(1) of the Rules Governing Section           at 417, hypothetical Herrera standard. Because, as discussed
2254 Cases in the United States District Courts. “In light             above, Petitioner's new evidence falls short of the Schlup



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
          Case 9:18-cv-00981-MAD-TWD Document 27 Filed 04/22/21 Page 56 of 56
Voymas v. Unger, Not Reported in F.Supp.2d (2011)


                                                                      prejudice. Respondent's Motion to Strike Portions of the
standard, it necessarily fails the more stringent Herrera test.
                                                                      Traverse and Seal the Traverse (Docket No. 20) is granted
See    House, 547 U.S. at 555.                                        in part. Specifically, the Court declines to consider new,
                                                                      unexhausted claims raised for the first time in this responsive
                                                                      pleading, and the entire Traverse is placed under seal. The
  B. Motion to Seal the Traverse
                                                                      motion is denied to the extent that the Court has considered
Respondent has also moved (Docket No. 20) to seal
                                                                      Petitioner's claims of actual innocence insofar as they relate
Petitioner's Traverse dated June 17, 2010 (Docket No. 19)
                                                                      to the procedural default of his insufficiency-of-the-evidence
in accordance with      N.Y. Civil Rights Law § 50–b for the          claim.
protection of the victim's identity.
                                                                      Because Petitioner has failed to make a substantial showing
In an Order dated May 11, 2010, this Court placed                     of a denial of a constitutional right, the Court declines to issue
under seal the state court records, including the trial               a certificate of appealability. See 28 U.S.C. § 2253(c)(2). The
transcripts, submitted by Respondent previously in this case.
                                                                      Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3),
In accordance with this Order, Respondent's motion to seal
                                                                      that any appeal from this judgment would not be taken in good
(Docket No. 20) is granted.
                                                                      faith and therefore denies leave to appeal in forma pauperis.


V. Conclusion                                                         SO ORDERED.
For the reasons stated above, Aaron Voymas' Petition for
a writ of habeas corpus pursuant to     28 U.S.C. § 2254              All Citations
is denied, and the Petition is dismissed. Voymas' Motion
to Appoint Counsel Stay (Docket No. 17) is denied with                Not Reported in F.Supp.2d, 2011 WL 2670023




                                                          Footnotes


1      Because the crime of incest was not one that would qualify for “juvenile offender” treatment, i.e., treatment as
       an adult, the incest count was required to be dismissed under New York Criminal Procedure Law (“C.P.L.”)
       § 310.85
2
          People v. Molineux, 168 N.Y. 264, 61 N.E. 286 (1901) (evidence of prior crimes or bad acts is admissible
       to prove a specific crime if it tends to establish motive, intent, absence of mistake or accident, a common
       scheme or plan between the commission of two or more crimes, or the identity of the person charged with
       the commission of the crime).


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
